As filed with the Securities and Exchange Commission onOctober 2, 2013 REGISTRATION NO. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 eBULLION, INC. (Exact name of registrant as specified in its charter) Delaware 46-2323674 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) eBullion, Inc. 80 Broad Street, 5th Floor New York, New York 10004 Telephone (212) 837-7858 (Address and telephone number of principal executive offices and principal place of business) Hank Gracin, Esq. Leslie Marlow, Esq. Gracin & Marlow, LLP The Chrysler Building 405 Lexington Avenue, 26th Floor New York, New York 10174 Telephone (212) 907-6457 (Name, address and telephone number of agent for service) Approximate Date of Proposed Sale to the Public: From time to time after the date this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 424, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) TABLE OF CONTENTS CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3)(4) Shares of common stock, par value $0.0001 $ $ $ Total shares being registered $ $ (1)In accordance with Rule 416(a), the registrant is also registering hereunder an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. (2)Estimated in accordance with Rule 457(c) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on the recent sales of unregistered securities in April 2013. (3)Calculated under Section 6(b) of the Securities Act of 1933 as 0.00013640 of the aggregate offering price. (4) Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF CONTENTS THE INFORMATION CONTAINED IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS DECLARED EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED OCTOBER 2, 2013 PRELIMINARY PROSPECTUS eBULLION, INC. This prospectus relates to the resale and other disposition from time to time of up to 500,000 shares of our common stock by the selling stockholders identified under the section entitled “Selling Stockholders” on page 28. The shares of common stock offered consist of 500,000 shares of our common stock.We issued all of the issued securities described above in private placement transactions completed prior to the filing of this registration statement. The shares included in this prospectus may be reoffered and sold directly by the selling stockholders in accordance with one or more of the methods described in the plan of distribution, which begins on page 30 of this prospectus.We are not selling any shares of our common stock in this offering and therefore we will not receive any proceeds from the sales by the selling stockholders. Instead, the shares may be offered and sold from time to time by the selling shareholders at a fixed price of $0.50 per share until the shares are quoted, if ever, on the OTC Bulletin Board or another exchange and thereafter at prevailing market prices or privately negotiated prices. We may receive proceeds from any exercise of outstanding warrants if and when such warrants are exercised for cash. Our common stock does not presently trade on any exchange or electronic medium. Although we hope to be quoted on the OTC Bulletin Board, no assurance can be given that our common stock will be quoted on the OTC Bulletin Board or any other quotation service. We are an “emerging growth company” within the meaning of the recently enacted Jumpstart Our Business Startups Act and will be subject to reduced public company reporting requirements. Investing in the Company’s securities involves a high degree of risk. You should carefully consider the risks and uncertainties described under the heading “Risk Factors” which begin on page4 of this prospectus before making a decision whether to purchase our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. TABLE OF CONTENTS TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 4 USE OF PROCEEDS 13 BUSINESS 13 DETERMINATION OF OFFERING PRICE 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 23 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 25 EXECUTIVE COMPENSATION 26 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 27 SELLING STOCKHOLDERS 28 PLAN OF DISTRIBUTION 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 DESCRIPTION OF SECURITIES 32 EXPERTS 32 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 32 LEGAL MATTERS 33 WHERE YOU CAN FIND MORE INFORMATION 33 PART II II-1 You should rely only on the information that we have provided in this prospectus. We have not authorized anyone to provide you with different information and you must not rely on any unauthorized information or representation. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. This document may only be used where it is legal to sell these securities. You should assume that the information appearing in this prospectus is accurate only as of the date on the front of this prospectus, regardless of the time of delivery of this prospectus, or any sale of our common stock. Our business, financial condition and results of operations may have changed since the date on the front of this prospectus. We urge you to carefully read this prospectus before deciding whether to invest in any of the common stock being offered. TABLE OF CONTENTS PROSPECTUS SUMMARY The following summary highlights material contained in this prospectus. This summary does not contain all the information you should consider before investing in our securities. Before making an investment decision, you should read the entire prospectus carefully, including the "Risk Factors" section, the financial statements and the notes to the financial statements that appear elsewhere in this prospectus. References to the “Company”, “we,” “us,” and “our” are references to the combined business of eBullion, Inc, a Delawarecorporation and its wholly owned subsidiary, Man Loong Bullion Company Limited, (“Man Loong”) a Hong Kong limited liability company. Business Overview ITEM 1. BUSINESS Business Overview Since April 3, 2013, through our subsidiary Man Loong Bullion Company Limited, a Hong Kong limited liability company (“Man Loong”), we have been an electronic trading member of the Chinese Gold and Silver Exchange Society (“CGSE”), a self-regulatory organization registered in Hong Kong which acts as an exchange for the trading of gold and silver.Man Loong holds a Type AA License with the CGSE, which authorizes it to engage in the electronic trading of Kilo Gold and Loco London Gold and Silver on behalf of the customers of its agents via an electronic trading platform and telephonic transaction system. The agents’ customers can access their account to check their gain/ loss on their trading position 24 hours a day 7 days a week through Man Loong’s electronic trading platform.Man Loong contracts with independent agents, each with their own customers that seek to trade gold and silver price contracts on the CGSE through Man Loong’s membership in the CGSE.All transactions and technologies used to execute trades are consummated and located at Man Loong’s principal offices in Hong Kong.The various independent sales agents who use Man Loong’s services, together with the agents’ customer base, are located in Hong Kong and in the People’s Republic of China.Neither we, nor Man Loong, conducts business in the United States or has agents, or any agreements with agents, or facilitate trades with customer’s of agents, that reside in the United States . The electronic trading platform, which is located in Hong Kong, is licensed by Man Loong from True Technology Company Limited (“True Technology”), a company organized under the laws of Hong Kong, and owned by Mr. Choi, our Chief Executive Officer and 49.5% stockholder and Mr. Wong, one of our directors and stockholders.The electronic trading platform provides the various independent sales agents and their customers with CGSE price quotations on gold and silver price contracts, on a Loco London basis, as well as information updates on the gold and silver market, based on an evaluation of third-party market pricing sources such asReuters or Bloomberg. The electronic trading platform also provides an agent’s customers with up-to-date market data, trade reports and gain/ loss clearing reports to assist them in evaluating their portfolio and effectingtrades.In addition, the electronic trading platform communicates and confirms all of the trades that are placed by Man Loong agents and their customers with the CGSE and provides the agents and their customers with confirmation codes which confirm execution of the trades. Man Loong’s membership in the CGSE allows it to facilitate trades on behalf of the agent’s customers and/or the agents themselves, who can purchase trading positions in gold and/or silver on the CGSE, without Man Loong being required to become a counterparty to the trade or having to purchase or sell, as principal, any of the gold or silver subject to the price contract being traded.Man Loong merely facilitates the clearing of trades that are placed using the electronic trading platform which it licenses from True Technology. The process for effectuating trades on Man Loong’s platform are as follows: (i) orders are placed by the agents’ customers on the trading platform; (ii) the platform, which has a direct connection with the GCSE, communicates the order to the CGSE; (iii) the GCSE matches the trade with a counterparty in the market, which counterparty is unknown to Man Loong, its agents’ and their customers; (iv) the CGSE then confirms the trade and returns an official confirmation number to the customer through Man Loong’s trading platform. The customer can use the confirmation code to verify on the CGSE website the completion of its trade. The trading position represented by the gold or silver price contract remains open until the customer places a trade order using the same procedures set forth in the preceding sentence, to close the open position.Man Loong, through its platform helps facilitate the trade as an official member of the CGSE and earns a commission for its services. Moreover, the gold or silver price contracts do not involve the physical transfer or delivery of any actual gold or silver as there is no physical asset securing the price contract. Man Loong enters into an agency agreement with each agent for which it repeatedly processes trades pursuant to which the agent agrees to pay a commission to Man Loong for each trade that Man Loong processes and the agent acknowledges that Man Loong has no responsibility for any trading losses suffered by it or its customers for the trades executed on their behalf. Man Loong does not accept customers directly without an agent representative and does not enter into agreements directly with customers.Any customer that seeks to open a trading account directly with Man Loong is assigned to an agent and is required to execute an agreement with an agent prior to placing a trade. Man Loong receives a commission from the agents ranging from $20 to $40 per trade processed by it regardless of the purchase price paid or received for the gold or silver contract and the agent assumes the sole responsibility to Man Loong and the CGSE for payment of the purchase price of the gold or silver contract traded by it or its customers and for any loss recognized on those trades. The agents often use Man Loong’s offices and conference rooms as a physical place to meet with existing and potential customers, and Man Loong provides a dedicated investment center where agents and their customers can access the electronic trading platform to place and process price contract orders for gold, and silver and obtain up-to-date market data, trade reports and gain/ loss clearing reports to assist them in evaluating their portfolio and effectingtrades. All of Man Loong’s revenue is derived from the commissions it receives on each trade for which it processes through the electronic trading platform it licenses from True Technology. For our fiscal years ended March 31, 2013 and 2012, Man Loong’s revenue was approximately $2.8 million and $2.0 million, respectively, and its net income was $0.54 million and $0.25 million, respectively.For the three month periods ended June 30, 2013 and 2012, Man Loong’s revenue was approximately $1.2 million and $0.2 million, respectively, and its net income (loss) was $0.31 million and $(0.13) million, respectively. Our principal offices are located at 80 Broad Street, New York, New York 10004, (212) 837-7858.Man Loong currently has 1 office in Hong Kong.Man Loong’s principal executive offices are located at 8/F, Tower 5, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, Hong Kong. The telephone number at Man Loong’s principal executive office is +852-2155-3999. All of Man Loong’s transactions and the technologies, including the servers that carry out these transactions, are all processed and located in Hong Kong. 1 TABLE OF CONTENTS Our Corporate History and Background We were incorporated under the laws of the State of Delaware on January 28, 2013. We were initially formed to develop software for use in on-line trading of gold and silver contracts. Since the acquisition of Man Loong, our business development focus has been, and we expect will continue to be, solely on increasing Man Loong’s market share for the on-line trading of gold and silver contracts within the Hong Kong market while developing a business model for the on-line trading of gold and silver contracts by Man Loong in the People’s Republic of China. Acquisition of Man Loong On April 3, 2013, we entered into a Contribution Agreement with the shareholders of Man Loong, whereby we acquired 100% of the issued and outstanding capital stock of Man Loong from its stockholders, in exchange for 50,760,000 newly issued shares of our common stock, par value $0.0001. After the transaction, Man Loong became our wholly owned subsidiary. As a result of the acquisition, we have assumed the business and operations of Man Loong.Man Loong, which was incorporated in 1974 in Hong Kong and was re-registered in 2009 under Hong Kong law as a limited liability company, was organized to facilitate the trading of precious metals contracts. Man Loong initially provided an electronic trading platform that offered one-stop electronic trading in Hong Kong, and in 2010, expanded its services to include the trading for its agent’s customers and not as principal, of gold and silver contracts in mainland China. Man Loong currently has one office in Hong Kong and 10 independent agents in mainland China located in Shanghai, Guangdong and Fujian provinces. The acquisition of Man Loong was treated for accounting purposes as a reverse merger with eBullion acquiring 100% of the outstanding common stock of Man Loong in exchange for 50,760,000 newly issued shares of our common stock, par value $.0001. Unless the context suggests otherwise, when we refer in this prospectus to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Man Loong. For accounting purposes, the reverse merger of eBullion, Inc. with Man Loong has been treated as a recapitalization with no adjustment to the historical book and tax basis of either companies’ assets or liabilities. Our Corporate Structure Our primary business operations are conducted through our Hong Kong operating subsidiary, Man Loong. For ease of reference, below is a chart that presents our current corporate structure. Our principal executive offices are located at 80 Broad Street, New York, New York 10004 and Man Loong’s principal offices are located at 8/F, Tower 5, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, Hong Kong. The telephone number at our principal executive offices is (212) 837-7858 and Man Loong’s principal executive office is +852-2155-3999. All of our transactions and the technologies, including the servers that carry out these transactions, are all executed and located in Hong Kong. 2 TABLE OF CONTENTS The Offering Shares of our common stock offered for re-sale by the Selling Stockholders pursuant to this prospectus Common stock currently outstanding Proceeds to the Company We will not receive any proceeds from the resale or other disposition of the shares covered by this prospectus by any Selling Stockholder. Risk Factors There are significant risks involved in investing in our Company.For a discussion of risk factors you should consider before buying our common stock see “Risk Factors” beginning on page 3 3 TABLE OF CONTENTS RISK FACTORS Investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, which set forth all of the material risk factors of the Company, together with all of the other information included herein before making an investment decision. If any of the following risks actually occur, our business, financial condition or results of operations could suffer. In that case, the market price of our common stock could decline, and you may lose all or part of your investment. RISKS RELATED TO OUR BUSINESS Restricted access to Man Loong’s website, could lead to significant operating disruptions, a negative customer experience or the loss of agents and their customers. If any enterprises or professional organizations, including governmental agencies, blocked access to Man Loong’s website or the Internet generally for a number of reasons including due tosecurity or confidentiality concerns or regulatory reasons, or if any government of any jurisdiction in which we or Man Loong are considered to be carrying on business in may block or suspend internet transmission capabilities, Man Loong’s business would experience significant operating disruptions because our revenues are generated through the commissions Man Loong receives for the trades processed through the electronic trading platform it licenses from True Technology which requires internet transmission capabilities to operate.If these entities were to block or limit access to Man Loong’s website or adopt policies restricting its ability to provide its agents’ customers accurate and up-to-date information, the functionality of Man Loong’s electronic trading platform could be negatively impacted, which could adversely affect its ability to retain and attract commission business from agents and their customers. All of our revenue is based upon Man Loong’s trade commissions which are themselves influenced by trading volume and volatility and economic conditions that are beyond our control. Any volatility in the global financial markets has an impact on Man Loong’s commissions and therefore its revenue.Many countries have recently experienced recessionary conditions. Our revenue is influenced by the general level of trading activity in the gold and silver market because all of our revenue is derived from the commission Man Loong receives on each trade that it facilitates, which is a fixed commission of $20-40 per trade. Our revenue and operating results may vary significantly from period to period primarily due to movements and trends in the world’s currency markets, volatility in the market price of gold and silver and fluctuations in trading levels. Recently, Man Loong has experienced greater trade volume and it has generally experienced greater trading volume in periods of volatile markets as during such periods there tends to be increased trading.In the event Man Loong experiences lower levels of economic and market volatility, trading volume will typically decrease and therefore Man Loong’s commission revenues will likely be negatively affected.Like other financial services firms, our business and profitability and Man Loong’s are directly affected by elements that are beyond our and its control, such as economic and political conditions, broad trends in business and finance, changes in the volume of transactions, changes in supply and demand for precious metals, movements in currency exchange rates, changes in the financial strength of market participants, legislative and regulatory changes, changes in the markets in which such transactions occur, changes in how such transactions are processed and disruptions due to terrorism, war or extreme weather events. Any one or more of these factors, or other factors, may adversely affect our business and results of operations and cash flows. As a result, period-to-period comparisons of our operating results may not be meaningful and our future operating results may be subject to significant fluctuations or declines. The Company’s financial statements had been prepared assuming that the Company will continue as a going concern. The Company has incurred a loss since inception, has an accumulated deficit, has generated losses to date and has limited working capital and may be unable to further raise equity. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The report of the Company’s independent registered public accounting firm for the period from January 28, 2013 (inception) to March 31, 2013 includes an explanatory paragraph expressing substantial doubt about its ability to continue as a going concern. The going concern opinion may affect the Company’s ability to obtain financing because investors may be hesitant to invest in a company if its auditors make such a disclosure. Competitive trading systems could force Man Loong to reduce its commissions and negatively impact revenue. Any increased competition to Man Loong’s platform through the development of faster or more capable execution programs could reduce the volume of trades or force Man Loong to reduce its commission on each trade to continue to attract commission business from the various sales agentsseeking to use Man Loong to process their customers' trades on the CGSE.In addition, new and enhanced alternative trading systems have emerged as an option for individual and institutional investors to carry out proprietary trades, which also could result in reduced commissions. All of our revenue and operating profits are derived from Man Loong’s role as a service provider. In its role as a service provider, Man Loong derives a fixed amount of commission from each trade that it facilitates. Man Loong may also experience reduced trade volumes from competition from computer-generated buy and sell programs and other technological advances and regulatory changes in the precious metals market that may continue to tighten spreads on precious metals transactions. In addition, new and enhanced alternative trading systems have emerged as an option for individual and institutional investors to avoid directing their trades through retail trade facilitators, which could result in reduced revenue derived from our precious metal trade facilitation business. Man Loong may also face price competition from its competitors. Man Loong may be exposed to unidentified or unexpected risks if its risk management policies and procedures are not effective. Man Loong relies on a combination of technical and human controls and supervision to protect it against certain risks.Man Loong’s policies, procedures and practices are used to identify, monitor and control a variety of risks, including risks related to human error, hardware and software errors, market movements, fraud and money-laundering, are established and reviewed by its management.Man Loong’s approach is discretionary by nature and applied on a case by case basis and developed internally by Man Loong based on historical market behavior and standard industry practices. These risk management methods may not adequately prevent losses and may not protect Man Loong against all risks or less than anticipated, in which case our business, financial condition and results of operations and cash flows may be materially adversely affected. 4 TABLE OF CONTENTS These methods may also be subject to error and failure and therefore may not adequately prevent losses due to technical errors or if testing and quality control practices are not effective in preventing software or hardware failures.Additionally, although Man Loong has risk-management policies, control systems and compliance manuals set in place, there can be no guarantee given that such policies, systems, and manuals will be effectively applied in every circumstance by our staff. These methods include the installation of technology that rejects trades from the customers of agents unless they maintain a minimum amount of cash on deposit with their agent’s or Man Loong’s bank in order to ensure settlement of the purchase price of gold or silver price contracts and the payment of their trading losses, if any, to the customer’s agent who is counterparty to the trade. For example, employees could override the system and either reduce minimum account balances to an insufficient amount or theoretically waive such requirement, thereby exposing our agents to the risk of nonpayment of the purchase price of gold or silver price contracts and their customers trading losses, if any, and exposing us to a claim by the agent based on our failure to follow our own risk management guidelines.Under certain circumstances Man Loong may elect, in consultation with the affected agents,to adjust its risk-management policies to allow for an increase in risk tolerance such as reduction of minimum account balances, especially with long term customers, which could expose its agents to the risk of greater losses. The agents typicallyrequire that all of their customersmaintain a minimum balance of $1,289 USD in an account with the agent’s bank or Man Loong’s bank account and, as an accommodation to its agents, Man Loongmonitors the customer’s total net trading position.If at any timethe agent’s customer’s unrealized trading losses are 80% or more of the deposit balance in the customer’s account, Man Loong’s system alerts Man Loongto request an increase in the agent’s customer’s deposit balance.Typically, the agent’s customer’s trading account is frozen until the deposit balance is increased. In the event the unrealized trading losses equal the deposit balance, the agent’s customer’s trading account is immediately frozen and closed, the system closes the trading positions with the CGSE and the deposit balance maintained in Man Loong’s bank is paid to the agent so that the agent can fund any trading losses with the CGSE. If the agent does not cover its customer’s trading losses with the CGSE, Man Loong will still not be responsible for any trading losses and the agent will likely lose its right to engage in future trading through the CGSE pending funding of the open loss position. Deviations from such policies could subject Man Loong’s agents to risk. We do not own the trading platform upon which our business operates and if the license was terminated our business would experience significant operating disruptions. Man Loong licenses the software that is utilized to run its electronic trading platform from True Technology, an entity owned by our Chief Executive Officer and one of our directors and shareholders pursuant to the terms of a license agreement that can be terminated by True Technology at any time.Although Man Loong’s agreement with True Technology prohibits True Technology from licensing the technology that it develops for Man Loong to any other third party and we believe that we could take the customized version of the technology and migrate itto another platform or that alternative software programs are available or could be developed by other third parties or eventually by Man Loong in house,such migration orthe development of any such programs would be costly and may not be available in a timely manner.The termination of the license agreement would likely result in suspension of Man Loong’s internet transmission capabilities and its business would experience significant operating disruptions if the license agreement were terminated. Man Loong also relies on True Technology’s computer systems or third-party service and software providers, including trading platforms, back-office systems, internet service providers and communications facilities. Deterioration in the performance or quality of work from third party service providers, could adversely affect Man Loong’s business. If Man Loong’s arrangement with any third party is terminated, it may not be able to find an alternative systems or a services provider on a timely basis or on commercially reasonable terms. This could have a material adverse effect on our business, financial condition and results of operations and cash flows. Our business is substantially dependent upon our licensed trading platform. Any disruption or corruption of the trading platform or our inability to maintain technological superiority in our industry could have a material adverse effect on our business, financial condition and results of operations and cash flows. Our business is substantially dependent upon Man Loong’s licensed electronic trading platform, which Man Loong relies upon to accurately and timely receive and process internal and external data.If the trading platform were to fail to function properly for any reason, Man Loong could suffer from trade errors and therefore it would be forced to suspend operations until such time as the disruptions were fixed. Man Loong’s ability to facilitate transactions successfully and provide high quality customer service depends on the efficient and uninterrupted operation of its computer and communications hardware and software systems. Computer systems are vulnerable to damage or interruption from human error, natural disasters, power loss, telecommunication failures, break-ins, sabotage, computer viruses, intentional acts of vandalism, computer denial-of-service attacks and other similar events. If Man Loong’s systems fail to perform, it could experience periodic interruptions and disruptions in operations, slower response times or decreased customer satisfaction. In order to remain competitive, Man Loong’s electronic trading platform is under continuous development and redesign. However, with any newly developed technology Man Loong runs the ongoing risk that failures may occur and result in service interruptions or other negative consequences such as slower quote aggregation, slower trade execution, erroneous trades, or mistaken risk-management information. We believe Man Loong’s technology has provided Man Loong with a competitive advantage relative to many of its competitors. If its competitors develop more advanced technologies, itmay be required to devote substantial resources to the development of more advanced technology to remain competitive. The gold and silver market is characterized by rapidly changing technology, evolving industry standards and changing trading systems, practices and techniques. Man Loong may not be able to keep up with these rapid changes in the future, develop new technology, realize a return on amounts invested in developing new technologies or remain competitive in the future. Man Loong’s systems have in the past experienced disruptions in operations, which it believes will continue to occur from time to time. As of the date hereof, we have not been notified of any claim against Man Loong alleging harm caused to third parties by this disruption and customers of its agents have continued to actively place precious metals trading orders through their respective trading accounts. However, we can provide no assurance that we will not receive any claims in the future in connection with this disruption. To mitigate the risk of trading disruptions, Man Loonghasa mirror server setup in a secured server room in its headquarters office in Hong Kong.The mirror server has the same trading software installed as the production server.If there are any network problems with the production server, the network connection will be switched to mirror server to minimize, if not avoid entirely any downtime of the trading systems.In addition, Man Loong has two IT specialists and one operations manager to continuously monitor the server status and ensure the resumption of operations should it ever become necessary. 5 TABLE OF CONTENTS Man Loong’s IT department is working with IT security consultants to strengthen and protect its network from intentional attacks. Man Loong has also established a separate department to monitor its networks and to identify and minimize human errors, such as clerical mistakes and incorrectly placed trades, as well as intentional misconduct, such as unauthorized trading, mischief and fraud. Furthermore, Despite any precautions it may take, any systems failure that causes an interruption in its services or decreases the responsiveness of its services could, among other consequences, impair its reputation, damage its brand name and materially adversely affect its and our business, financial condition and results of operations and cash flows. Due to the fact that Man Loong’s cost structure is largely fixed, it may not be able to respond to changes in revenue. A substantial portion of Man Loong’s expenses are fixed expenses for which it has payment commitments regardless of its revenue.These expenses include office lease costs, trade platform rent, hosting facilities and security and staffing costs.If demand for Man Loong’s services declines and, as a result, its revenues decline, it may not be able to adjust its cost structure on a timely basis and its profitability and cash flows may be materially adversely affected. Our revenue is dependent upon Man Loong’s ability to attract and retain the agents with whom its customers have accounts. Our revenue is dependent upon Man Loong’s ability to retain and attract agents.Man Loong’s customer base is primarily comprised of agents who have been retained by individual customers who trade in gold and silver price contracts. Although Man Loong offers products and tailored services designed to educate, support and retain its agents, its efforts to attract new agents, and those agents’ ability to attract new customers or reduce the attrition rate of its existing agents and their customers may not be successful. If Man Loong is unable to maintain or increase its agent retention rates or generate a substantial number of new agents in a cost-effective manner, its business, financial condition and results of operations and cash flows would likely be adversely affected.During the year ended March 31, 2012, Man Loong’s loss of two agents resulted in a substantial decrease in its revenue.Although Man Loong has spent significant financial resources on support services for agents and their customers, marketing expenses and related expenses and plan to continue to do so, these efforts may not be cost-effective at attracting new agents. In particular, we believe that costs for customer support services and rates for desirable advertising and marketing placements, including online, search engine, print and television advertising, are likely to increase in the foreseeable future, and Man Loong may be disadvantaged relative to its larger competitors in its ability to expand or maintain its customer support capabilities, and advertising and marketing commitments. Man Loong currently has 3 agents in Hong Kong which cover three main geographic areas, including Hong Kong Island, Kowloon and the New Territories. In mainland China, Man Loong has 10 agents located in Shanghai and Guangdong and Fujian provinces.Each of Man Loong’s agents in Hong Kong have between 100 – 150 customers and its agents in China each have between 100 and 600 customers. Any future expansion or acquisitions may result in significant transaction expenses, integration and consolidation risks and risks associated with entering new markets, and we may be unable to profitably operate our consolidated company. Our growth strategy includes the penetration of new markets in the future.Any future markets that we enter may result in significant transaction expenses and present new risks associated with entering additional markets or offering new products and integrating the acquired companies.We may not have sufficient management, financial and other resources to integrate our operations in the new markets with our current operations and we may be unable to profitably operate our expanded company. Additionally, any new businesses that we may acquire, once integrated with our existing operations, may not produce expected or intended results. Some of the new markets may be in emerging growth countries.To compete successfully in these emerging markets, we must continue to design, develop, and sell new and enhanced precious metals electronic trading programs and services that are culturally acceptable to these emerging markets. Any emerging market that we attempt to penetrate will have risks of potential entrenched local competition, higher credit risks, cultural differences, less developed and established local financial and banking infrastructure, reduced protection of intellectual rights, inability to enforce contracts in some jurisdictions, difficulties and costs associated with staffing and managing foreign operations, including reliance on newly hired local personnel, currency and tax laws that may prevent or restrict the transfer of capital and profits among our various operations around the world; and time zone, language and cultural differences among personnel in different areas of the world. We may also have difficulty in complying with the diverse regulatory requirements of multiple jurisdictions, which may be more burdensome, not clearly defined, and subject to unexpected changes, potentially exposing us to significant compliance costs and regulatory penalties Our Hong Kong operating subsidiary, Man Loong, facilitates the trading of gold and silver price contracts in Hong Kong and China.Price contracts in gold and silver are not and may not be offered in the U.S. by us, including by our non-U.S. subsidiary, and are not eligible for resale to U.S. residents. Neither we, nor Man Loong, conducts business in the United States or has agents, or any agreements with agents, or facilitate trades with customer’s of agents, that reside in the United States. Man Loong may be unable to respond to agents and their customers’ demands for new services and products and our business, financial condition and results of operations and cash flows may be materially adversely affected. Man Loong’s agents and their customers may demand new services provided by Man Loong’s electronic trading platform. If Man Loong fails to identify these demands from agents and their customers or update its services accordingly, any new services and products provided by its competitors may render its existing services and products less competitive.Man Loong is currently dependent upon a third party for the development of enhancements to its trading platform.The software developer is not our employee and we cannot control the timing or amount of resources they devote to our programs.Our future success will depend, in part, on Man Loong’s ability to respond to agent’s and their customers’ demands for new services and products on a timely and cost-effective basis and to adapt to address the increasingly sophisticated requirements and varied needs of our agent’s customers and prospective customers. We may not be successful in developing, introducing or marketing new services and products. In addition, Man Loong’s new service and product enhancements may not achieve market acceptance. Any failure on our part or Man Loong’s to anticipate or respond adequately to customer requirements, or any significant delays in the development, introduction or availability of new services, products or service or product enhancements could have a material adverse effect on our business, financial condition and results of operations and cash flows. 6 TABLE OF CONTENTS We depend on our key personnel, the loss of whom would impair our ability to compete. We and Man Loong are highly dependent on the employment services of Kee Yuen Choi, our and Man Loong’s Chief Executive Officer. The loss of Mr. Choi’s services could adversely affect us. We and Man Loong are also dependent on the other members of our management. The loss of the service of any of these persons could seriously harm our product development and commercialization efforts. In addition, research, product development and commercialization will require additional skilled personnel in areas such as software and electronic technical support, customer support and marketing and retention of personnel, particularly for employees with technical expertise, is uncertain. If we are unable to hire, train and retain a sufficient number of qualified employees, our ability to conduct and expand our business could be seriously reduced. The inability to retain and hire qualified personnel could also hinder the planned expansion of our business and may result in us relocating some or all of our operations. Our Chief Executive Officer beneficially owns and controls a substantial portion of our outstanding common stock, which may limit your ability and the ability of our other stockholders, whether acting alone or together, to propose or direct the management or overall direction of our Company. Mr.Choi, acts as our Chief Executive Officer and Chairman of our Board of Directors, and through his control of approximately 49.5% of our outstanding common stock, controls the Company and important matters relating to us. As a result of his positions and his control of our common stock, Mr.Choi controls the outcome of all matters submitted to our shareholders for approval, including the election of our directors, our business strategy and our day-to-day operations.In addition, Mr.Choi’s ownership of our common stock and control of the Company could discourage the acquisition of our common stock by potential investors and could have an anti-takeover effect, preventing a change in control of the Company and possibly depressing the trading price of our common stock. There can be no assurance that conflicts of interest will not arise with respect to Mr.Choi’s ownership and control of the Company or that any conflicts will be resolved in a manner favorable to the other shareholders of the Company. Man Loong’s operations will be dependent upon its ability to protect our intellectual property, which could be costly. Our success will depend in part upon protecting any technology we or Man Loong uses or may develop from infringement, misappropriation, duplication and discovery, and avoiding infringement and misappropriation of third party rights. Man Loong’s intellectual property is essential to its business, and its ability to compete effectively with other companies depends on the proprietary nature of its technologies. Man Loong does not have patent protection for its electronic trading platform. Man Loong relies upon trade secrets, know-how, continuing technological innovations and licensing opportunities to develop, maintain and strengthen its competitive position. Although Man Loong has confidentiality provisions in the agreements with our employees and independent contractors, there can be no assurance that that such agreements can fully protect its intellectual property, be enforced in a timely manner or that any such employees or consultants will not violate their agreements with Man Loong. 7 TABLE OF CONTENTS Furthermore, Man Loong may have to take legal action in the future to protect its trade secrets or know-how, or to defend them against claimed infringement of the rights of others. Any legal action of that type could be costly and time-consuming to Man Loong, and there can be no assure that such actions will be successful. The invalidation of key proprietary rights which we or Man Loong own or unsuccessful outcomes in lawsuits to protect our of Man Loong’s intellectual property may have a material adverse effect on our or Man Loong’s business, financial condition and results of operations. If we or Man Loong cannot adequately protect our or its intellectual property rights, our or its competitors may be able to compete more directly with us or Man Loong, which could adversely affect our or Man Loong’s competitive position and, as a result, our and Man Loong’s business, financial condition and results of operations. We may incur substantial liabilities and may be required to limit commercialization of our electronic trading platform in response to product liability lawsuits. We or Man Loong could be the subject of complaints or litigation from agents or their customers alleging product quality or operational concerns. Litigation or adverse publicity resulting from these allegations could materially and adversely affect our business, regardless of whether the allegations are valid or whether we are liable. Neither we nor Man Loongcurrently have product liability insurance coverage, and even if there was such coverage, there would be no assurance that such coverage would be sufficient to properly protect us. Further, claims of this type, whether substantiated or not, may divert our financial and management resources from revenue generating activities and the business operation. We are an “emerging growth company,” and any decision on our part to comply with certain reduced disclosure requirements applicable to emerging growth companies could make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act enacted in April 2012, and, for as long as we continue to be an emerging growth company, we may choose to take advantage of exemptions from various reporting requirements applicable to other public companies including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. We could remainan emerging growth company until the earliest of : (i) the last day of the fiscal year in which we have total annual gross revenues of $1 billion or more; (ii)the last day of our fiscal year following the fifth anniversary of the date of our first sale of common equity securities pursuant to an effective registration statement; (iii) the date on which we have issued more than $1 billion in nonconvertible debt during the previous three years; or (iv) the date on which we are deemed to be a large accelerated filer.We cannot predict if investors will find our common stock less attractive if we choose to rely on these exemptions. If some investors find our common stock less attractive as a result of any choices to reduce future disclosure, there may be a less active trading market for our common stock and our stock price may be more volatile. Under Section 107(b) of the Jumpstart Our Business Startups Act, emerging growth companies can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have irrevocably elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, we will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. 8 TABLE OF CONTENTS As a result of our becoming a public company, we will become subject to additional reporting and corporate governance requirements that will require additional management time, resources and expense. In connection with this filing, we will become obligated to file with the U.S. Securities and Exchange Commission annual and quarterly information and other reports that are specified in the U.S. Securities Exchange Act of 1934. We will also become subject to other reporting and corporate governance requirements under the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations promulgated thereunder, all of which will impose significant compliance and reporting obligations upon us. Our internal controls over financial reporting may not be effective and our independent registered public accounting firm may not be able to certify as to their effectiveness, which could have a significant and adverse effect on our business and reputation. As a newly public reporting company, we will be in a continuing process of developing, establishing, and maintaining internal controls and procedures that will allow our management to report on, and our independent registered public accounting firm to attest to, our internal controls over financial reporting if and when required to do so under Section 404 of the Sarbanes-Oxley Act of 2002. Our independent registered public accounting firm is not required to attest to the effectiveness of our internal control over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an emerging growth company. Our management will be required to report on our internal controls over financial reporting under Section 404 commencing in fiscal year 2015. If we fail to achieve and maintain the adequacy of our internal controls, we would not be able to conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404. At such time, our independent registered public accounting firm may issue a report that is adverse in the event it is not satisfied with the level at which our controls are documented, designed or operating. Moreover, our testing, or the subsequent testing by our independent registered public accounting firm, that must be performed may reveal other material weaknesses or that the material weaknesses described above have not been fully remediated. If we do not remediate the material weaknesses described above, or if other material weaknesses are identified or we are not able to comply with the requirements of Section 404 in a timely manner, our reported financial results could be materially misstated or could subsequently require restatement, we could receive an adverse opinion regarding our internal controls over financial reporting from our independent registered public accounting firm and we could be subject to investigations or sanctions by regulatory authorities, which would require additional financial and management resources, and the market price of our stock could decline. Future sales of our common stock by our existing shareholders could cause our stock price to decline. The Company will have a significant number of restricted shares that will become eligible for sale shortly after this registration statement is declared effective. We currently have 51,260,000 shares of our common stock outstanding, all of which are restricted securities. Of such amount, the shares being registered herein will be eligible for sale immediately upon the effectiveness of this registration statement.All of the remaining shares will be eligible for resaleunder Rule 144 within ninety days of us being a reporting company under Section 13 or 15 of the Securities Exchange Act of 1934 (the “Exchange Act”), subject to certain restrictions.It is conceivable that following the holding period, many shareholders may wish to sell some or all of their shares. If our shareholders sell substantial amounts of our common stock in the public market at the same time, the market price of our common stock could decrease significantly due to an imbalance in the supply and demand of our common stock. Even if they do not actually sell the stock, the perception in the public market that our shareholders might sell significant shares of our common stock could also depress the market price of our common stock. A decline in the price of shares of our common stock might impede our ability to raise capital through the issuance of additional shares of our common stock or other equity securities, and may cause you to lose part or all of your investment in our shares of common stock. Shareholders do not have pre-emptive rights, which will cause them to experience dilution if we issue additional securities. At any time or times after this offering, we may issue and sell additional shares of our authorized but previously unissued shares of common stock, preferred stock, or common stock warrants on such terms and conditions as our Board of Directors, in its sole discretion, may determine without consent of our shareholders. Our shareholders do not have pre-emptive rights to acquire additional shares should we in the future issue or sell additional securities. Thus, we are not required to offer any existing shareholder the right to purchase his or her pro rata portion of any future issuance of securities and, therefore, upon the issuance of any additional securities by us hereafter, our shareholders will not be able to maintain their then existing pro rata ownership in our outstanding shares of common stock, preferred stock, or common stock warrants without additional purchases of securities at the price then set internally by us. 9 TABLE OF CONTENTS In the event of a breach of law by us or a breach of a contractual obligation our shareholders will have little or no recourse because all of our assets, as well as our officers and directors, are located in Hong Kong. Investors in our Company will have little recourse in the event of a breach of law or contractual obligation that has an adverse effect upon our operations because of the inherent difficulties in enforcing their rights since all of our assets are located in Hong Kong. Inasmuch as our officers and directors reside outside of the United States, investors located in the United States may have difficulty enforcing their rights against such person if he were to breach his duties. In addition, it may not be possible to effect service of process in Hong Kong and uncertainty exists as to whether the courts in Hong Kong would recognize or enforce judgments of U.S. courts obtained against our officers and directors predicated on the civil liability provisions of the securities laws of the U.S. or any state thereof, or to be competent to hear original actions brought in Hong Kong against us or such person predicated upon the securities laws of the United States or any state thereof. We do not expect to pay dividends on our common stock in the foreseeable future. Although Man Loong has paid dividends to its private stockholders in the past, we do not expect to pay dividends on common stock for the foreseeable future, and we may never pay dividends.Consequently, the only opportunity for investors to achieve a return on their investment may be if a trading market develops and investors are able to sell their shares for a profit or if our business is sold at a price that enables investors to recognize a profit. We currently intend to retain any future earnings to support the development and expansion of our business and do not anticipate paying cash dividends for the foreseeable future. Our payment of any future dividends will be at the discretion of our Board of Directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. In addition, our ability to pay dividends on our common stock may be limited by state law. Accordingly, we cannot assure investors any return on their investment, other than in connection with a sale of their shares or a sale of our business. At the present time there is a limited trading market for our shares. Therefore, holders of our securities may be unable to sell them. We cannot assure investors that an active trading market will develop or that any third party will offer to purchase our business on acceptable terms and at a price that would enable our investors to recognize a profit. Our lack of an independent audit committee and audit committee financial expert at this time may hinder our board of directors’ effectiveness in fulfilling the functions of the audit committee without undue influence from management and until we establish such committee will prevent us from obtaining a listing on a national securities exchange. Although our common stock is not listed on any national securities exchange, for purposes of independence we use the definition of independence applied byNASDAQ. Currently, we have no independent audit committee. Our full board of directors functions as our audit committee and is comprised of five directors,two of whom are considered to be "independent" in accordance with the requirements set forth in NASDAQ Listing Rule 5605(a)(2). An independent audit committee plays a crucial role in the corporate governance process, assessing our Company's processes relating to our risks and control environment, overseeing financial reporting, and evaluating internal and independent audit processes. The lack of an independent audit committee may prevent the board of directors from being independent from management in its judgments and decisions and its ability to pursue theresponsibilities of an audit committee without undue influence. We may have difficulty attracting and retaining directors with the requisite qualifications. If we are unable to attract and retain qualified, independent directors, the management of our business could be compromised. An independent audit committee is required for listing on any national securities exchange, therefore until such time as we meet the audit committee independence requirements of a national securities exchange we will be ineligible for listing on any national securities exchange. Our board of directors acts as our compensation committee, which presents the risk that compensation and benefits paid to those executive officers who are board members and other officers may not be commensurate with our financial performance. A compensation committee consisting of independent directors is a safeguard against self-dealing by company executives. Our board of directors acts as the compensation committee and determines the compensation and benefits of our executive officers, administers our employee stock and benefit plans, and reviews policies relating to the compensation and benefits of our employees. Our lack of an independent compensation committee presents the risk that our executive officer on the board may have influence over his personal compensation and benefits levels that may not be commensurate with our financial performance. Limitations on director and officer liability and indemnification of our Company’s officers and directors by us may discourage stockholders from bringing suit against an officer or director. Our Company’s certificate of incorporation and bylaws provide, with certain exceptions as permitted by governing state law, that a director or officer shall not be personally liable to us or our stockholders for breach of fiduciary duty as a director or officer, except for acts or omissions which involve intentional misconduct, fraud or knowing violation of law, or unlawful payments of dividends. These provisions may discourage stockholders from bringing suit against a director or officer for breach of fiduciary duty and may reduce the likelihood of derivative litigation brought by stockholders on our behalf against a director or officer. 10 TABLE OF CONTENTS We are responsible for the indemnification of our officers and directors. Should our officers and/or directors require us to contribute to their defense, we may be required to spend significant amounts of our capital. Our certificate of incorporation and bylaws also provide for the indemnification of our directors, officers, employees, and agents, under certain circumstances, against attorney's fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities on behalf of our Company. This indemnification policy could result in substantial expenditures, which we may be unable to recoup. If these expenditures are significant, or involve issues which result in significant liability for our key personnel, we may be unable to continue operating as a going concern. Our common stock may be thinly traded, so you may be unable to sell at or near ask prices or at all if you need to sell your shares to raise money or otherwise desire to liquidate your shares. Prior to this offering, you could not buy or sell our common stock publicly. We cannot predict the extent to which investors’ interests will lead to an active trading market for our common stock or whether the market price of our common stock will be volatile following this offering. If an active trading market does not develop, investors may have difficulty selling any of our common stock that they buy. There may be limited market activity in our stock and we are likely to be too small to attract the interest of many brokerage firms and analysts. We cannot give you any assurance that a public trading market for our common stock will develop or be sustained. If we trade on OTC markets, the trading volume we will develop may be limited by the fact that many major institutional investment funds, including mutual funds as well as individual investors, follow a policy of not investing in OTC stocks and certain major brokerage firms restrict their brokers from recommending OTC stocks because they are considered speculative, volatile, thinly traded and the market price of the common stock may not accurately reflect the underlying value of our Company. The market price of our common stock could be subject to wide fluctuations in response to quarterly variations in our revenues and operating expenses, announcements of new products or services by us, significant sales of our common stock, including “short” sales, the operating and stock price performance of other companies that investors may deem comparable to us, and news reports relating to trends in our markets or general economic conditions. The application of the “penny stock” rules to our common stock could limit the trading and liquidity of the common stock, adversely affect the market price of our common stock and increase your transaction costs to sell those shares. As long as the trading price of our common stock is below $5 per share, the open-market trading of our common stock will be subject to the “penny stock” rules, unless we otherwise qualify for an exemption from the “penny stock” definition. The “penny stock” rules impose additional sales practice requirements on certain broker-dealers who sell securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse). These regulations, if they apply, require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the associated risks. Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination regarding such a purchaser and receive such purchaser’s written agreement to a transaction prior to sale. These regulations may have the effect of limiting the trading activity of our common stock, reducing the liquidity of an investment in our common stock and increasing the transaction costs for sales and purchases of our common stock as compared to other securities. The stock market in general and the market prices for penny stock companies in particular, have experienced volatility that often has been unrelated to the operating performance of such companies. These broad market and industry fluctuations may adversely affect the price of our stock, regardless of our operating performance. Stockholders should be aware that, according to Securities and Exchange Commission (“SEC”) Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. The occurrence of these patterns or practices could increase the volatility of our share price. We may not be able to attract the attention of major brokerage firms, which could have a material adverse impact on the market value of our common stock. The trading market for our common stock will rely in part on the research and reports that equity research analysts publish about us and our business. We do not control these analysts. However, security analysts of major brokerage firms may not provide coverage of our common stock since there is no incentive to brokerage firms to recommend the purchase of our common stock, which may adversely affect the market price of our common stock. If equity research analysts do provide research coverage of our common stock, the price of our common stock could decline if one or more of these analysts downgrade our common stock or if they issue other unfavorable commentary about us or our business. If one or more of these analysts ceases coverage of our company, we could lose visibility in the market, which in turn could cause our stock price to decline. 11 TABLE OF CONTENTS Our management has limited experience managing a public company. At the present time, none of our management has experience in managing a public company.This may hinder our ability to establish effective controls and systems and comply with all applicable requirements attendant to being a public company.If compliance problems result, these problems could have a material adverse effect on our business, financial condition or results of operations. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley Act, and the Dodd-Frank Act of 2010, as well as rules subsequently implemented by the SEC, have imposed various new requirements on public companies, including requiring changes in corporate governance practices. Our management and other personnel will need to devote a substantial amount of time to our new compliance requirements. Moreover, these requirements will increase our legal, accounting and financial compliance costs and will make some activities more time-consuming and costly. For example, we expect it will be difficult and more expensive for us to obtain director and officer liability insurance. These requirements could also make it more difficult for us to attract and retain qualified persons to serve on our board of directors, our board committees or as executive officers. RISKS RELATED TO REGULATION Litigation and regulatory investigations may result in significant financial losses and harm to our reputation. We face significant risk of litigation, regulatory investigations and similar actions in the ordinary course of our business, including the risk of lawsuits and other legal actions relating to unauthorized transactions, error transactions, breach of data privacy laws, breach of fiduciary or other duties. Any such action may include claims for substantial or unspecified compensatory damages, as well as civil, regulatory or criminal proceedings against our directors, officers or employees, and the probability and amount of liability, if any, any remain unknown for significant periods of time. We may be also subject to various regulatory inquiries, such as information requests and book and records examinations, from regulators and other authorities in the geographical markets in which we operate. A substantial liability arising from a law suit judgment or a significant regulatory action against us or a disruption in our business arising from adverse adjudications in proceedings against our directors, officers or employees could have a material adverse effect on our business, financial condition and results or operations. Moreover, even if we ultimately prevail in the litigation, regulatory action or investigation, we could suffer significant harm to our reputation, which could materially affect our prospects and future growth, including our ability to attract new agents as customers, retain current agents and their customers, and recruit and retain employees and agents. Compliance with rules and regulations in our geographical markets could have a material adverse effect on our business, financial condition and results of operation. As a data user we and Man Loong are prohibited from doing or engaging in any practice that contravenes the data privacy laws, rules and regulations that regulate the use of customer data in the markets in which we or Man Loong are engaged. In Hong Kong, Man Loong is governed by the Personal Data (Privacy) Ordinance (Chapter 486 of the Laws of Hong Kong) Compliance with these laws, rules and regulations may restrict Man Loong’s business activities, require us to incur increased expenses and devote considerable time to compliance efforts. In addition, we or Man Loong may also be required to qualify to do business in certain foreign countries where we have agents and where their customers are residing. We and Man Loong are required to comply with the laws and regulations of each country in which we conduct business, including laws and regulations currently in place or which may be enacted related to Internet services available to their citizens from service providers located elsewhere. Any failure to develop effective compliance and reporting systems could result in regulatory penalties in the applicable jurisdiction, which could have a material adverse effect on our business, financial condition and results of operations and cash flows. Presently all transactions for price contracts on gold and silver are executed and completed over Man Loong’s electronic trading platform or telephone transaction system located in Hong Kong although its agents and their customers may not reside in Hong Kong. Agents and their customers may access Man Loong’s electronic trading platform via the internet from anywhere in the world, but all instructions are first communicated to Man Loong and then the resulting trade is executed in Hong Kong. The acceptance of a customer order by internet in a jurisdiction other than Hong Kong may require Man Loong to comply with the laws of that jurisdiction and failure to comply may have a material negative impact on our financial condition and business results. Without local PRC registration, licensing or authorization, we may be subject to possible enforcement action and sanction for our operations in the PRC if our operations are deemed to have violated PRC regulations. When permitted, we promote our services to agents outside of Hong Kong, including to agents in mainland China where our industry is separately regulated. The regulatory rules and procedures for engaging in our business in China are complex and are not as clear as those in many other jurisdictions and so we have not sought licensing from PRC government authorities to conduct business operations in China. We do work with third party agents to promote and introduce our services to individuals and businesses in China. Our PRC legal counsel has advised us that our activities in China are in compliance with PRC law because such activities are purely promotional and never involve the conduct of any business transactions in China. We cannot assure you that PRC rules and regulations will not change such that we can no longer engage in such promotional activities or offer our precious metals trading services to PRC residents online. In such case, we may be subject to fines, penalties, or sanctions or may be required to cease such offerings to PRC residents all together. These restrictions may limit our ability to increase revenues and would have a material adverse effect on our results of operations. If Man Loong were to fail to comply with the requirements of the CGSE, Man Loong could lose its ability to process client trades, which would have an adverse material effect on our revenues, financial condition and cash flows. Man Loong must comply with the minimum working capital and other requirements of the CGSE to continue our present business operations as an officially designated electronics trading member of the CGSE, a self-regulatory organization registered in Hong Kong. If we were to fall out of compliance with the CGSE’s requirements for its members, Man Loong could lose its ability to facilitate any trades of gold or silver for customers of its agents, and potentially lose its membership in the CGSE, all of which would have an adverse material effect on our revenues, financial condition and cash flows. The constitution of the CGSE requires its members to have a minimum working capital, defined as cash plus precious metals, of approximately $193,000 and minimum assets of $643,000. The CGSE also requires its members to submit a quarterly liquidity capital report, in order to ensure that the bank balances exceed or equal the balance of customer deposits, as well as comply with a code of conduct which is established by CGSE. As of March 31, 2013 and 2012, Man Loong was in compliance with these requirements, with $1.4 million and $1.7 million in cash, respectively, and $2.5 million and $2.2 million, respectively, in total assets. 12 TABLE OF CONTENTS Our growth may be limited by various restrictions and we remain at risk that we may be required to cease operations if we become subject to regulation by local government bodies. We currently have only a limited presence in a number of significant markets and may not be able to gain a significant presence there unless and until regulatory barriers to international firms in certain of those markets are modified. Consequently, we cannot assure you that our international expansion will continue and that we will be able to develop our business in emerging markets as we currently plan. Furthermore, we may be subject to possible enforcement action and sanction if we are determined to have previously offered, or currently offer, our services in violation of local government’s regulations. In these circumstances, we are exposed to sanction by local enforcement agencies and our contracts with agents may be unenforceable. We may also be required to cease the conduct of our business with agents in the relevant jurisdiction and/or we may determine that compliance with the regulatory requirements for continuance of the business is too onerous to justify making the necessary changes to continue that business. Procedures and requirements of the Patriot Act may expose us to significant costs or penalties. As participants in the financial services industry, we are, and our subsidiaries are, subject to laws and regulations, including the Patriot Act of 2001, that require that we know our agents’ customers and monitor transactions for suspicious financial activities. The cost of complying with the Patriot Act and related laws and regulations is significant. We face the risk that our policies, procedures, technology and personnel directed toward complying with the Patriot Act are insufficient and that we could be subject to significant criminal and civil penalties due to noncompliance. Such penalties could have a material adverse effect on our business, financial condition and results of operations and cash flows. In addition, as an online financial services provider worldwide, we may face particular difficulties in identifying our agents’ customers and monitoring their activities. USE OF PROCEEDS We will not receive any proceeds from the sale of the common stock by the Selling Stockholders pursuant to this prospectus. All proceeds from the sale of the shares will be for the account of the Selling Stockholders. BUSINESS History Since April 3, 2013, through our subsidiary, Man Loong, we have been an electronic trading member of the Chinese Gold and Silver Exchange Society (“CGSE”), a self-regulatory organization registered in Hong Kong which acts as an exchange for the trading of gold and silver.Man Loong holds a Type AA License with the CGSE, which authorizes it to engage in the electronic trading of Kilo Gold and Loco London Gold and Silver on behalf of its agents’ customersvia an electronic trading platform and telephonic transaction system.Man Loong contracts with independent agents, each with their own customers that seek to trade gold and silver price contracts on the CGSE through Man Loong’s membership in the CGSE.All transactions and technologies used to execute trades are consummated and located at Man Loong’s principal offices located in Hong Kong. The various independent sales agents who use Man Loong’s services, together with the agent’s customer base are located in Hong Kong and in the mainland People’s Republic of China. Neither we, nor Man Loong, conducts business in the United States or has agents, or any agreements with agents, or facilitate trades with customer’s of agents, that reside in the United States . The electronic trading platform, which is located in Hong Kong, is licensed by Man Loong from True Technology Company Limited (“True Technology”), a company organized under the laws of Hong Kong, and owned by Mr. Choi, our Chief Executive Officer and 49.5% stockholder and Mr. Wong, one of our directors and 3.7% stockholders.The electronic trading platform provides all of Man Loong’sindependent sales agents and their customers with CGSE price quotations on gold and silver price contracts, on a Loco London basis, as well as information updates on the gold and silver market, based on an evaluation of third-party market pricing sources such asReuters or Bloomberg. The electronic trading platform also provides our agents and their customers with up-to-date market data, trade reports and gain/ loss clearing reports to assist them in evaluating their portfolio and effecting price contract trades. In addition, the electronic trading platform communicates and confirms all of the trades that are placed by Man Loong’s agents’ and their customers with the CGSE, and provides the agents and their customers with confirmation codes which confirm execution of the trades placed through the electronic platform. Man Loong’s membership in the CGSE allows it to facilitate trades on behalf of the agents’ customers and/or the agents themselves, who can purchase trading positions for gold and/or silver through the electronic trading platform, without Man Loong being required to become a counterparty to the trade or being required to purchase or sell, as principal, any of the gold or silver subject to price contract being traded. Man Loong merely facilitates the clearing of trades that are placed using the electronic trading platform it licenses from True Technology.The process for effectuating trades on Man Loong’s platform are as follows: (i) orders are placed by the agents’ customers on Man Loong’s trading platform; (ii) the platform, which has a direct connection with the GCSE, communicates the order to the CGSE; (iii) the GCSE matches the trade with a counterparty in the market, which counterparty is unknown to Man Loong, its agents’ and their customers; (iv) the CGSE then confirms the trade and returns an official confirmation number to the customer through our trading platform. The customer can use the confirmation code to verify on the CGSE website the completion of its trade. The trading position represented by the gold or silver price contract remains open until the customer places a trade order using the same procedures set forth in the preceding sentence, which closes the open position. Man Loong, through its platform helps facilitate the trade as an official member of the CGSE earns a commission for its services from its agents.Moreover the gold or silver price contracts do not involve the actual physical transfer or delivery of anygold or silver as there is no physical asset securing the trades, but do involve the purchase or sale of a trading position in the market for gold or silver, based on the price for the gold or silver on the date the order is placed and the CGSE matches the trade order with a counterparty.If the agent’s customer believes and expects the price of gold to increase, it will buy a “long” position for gold, Conversely, if the agent’s customer believes and expects the price of gold to decrease, it will buy a “short” position.Neither position involves the actual physical transfer or delivery of gold, but rather is simply a bet as to the future price movements of the gold price. The price contract merely represents the acquisition or sale of a right to buy or sell a trading position the customer has taken in the market for gold or silver.A customer can hold that trading position in the market for gold or silver for as long or as short a time as it determines. At any time, the customer may decide to sell a trading position in gold or silver that it has acquired. If and when a customer determines to sell a gold or silver trading positionit has taken through the purchase of a price contract, the CGSE will seek acounterparty to purchase the customer’s position in the gold or silver market, as the case may be, at the then prevailing market price, and that new counterparty does not need to, and is unlikely to, have any relationship or affiliation with the original counterparty to the investor’s initialpurchase of the price contract.In that regard, the purchase and sale of a pricecontract, and the price contract market in general is more similar to an index and less similar to a forward contract for commodities which have future specified “settlement dates” and “expiration dates”, and prices determined based on such settlement and expiration dates, than it is to the purchase and subsequent sale of an ordinary security in the open market. Man Loong enters into an agency agreement with each agent for which it repeatedly processes trades pursuant to which the agent agrees to pay a commission to Man Loong for each trade that Man Loong processes for it or its customers, and the agent acknowledges that Man Loong has no responsibility for any trading losses suffered by it or its customers for the trades executed on their behalf. Man Loong does not accept customers directly without an agent representative and does not enter into agreements directly with customers.Any customer that seeks to open a trading account directly with Man Loong is required to execute an agreement with an agent prior to placing a trade.Man Loong receives a commission from the agents ranging from $20 to $40 per trade processed by it regardless of the purchase price paid or received for the price contract and the agent assumes the sole responsibility for the paymentof the purchase price of the price contractpurchased by it or its customers and for any loss recognized on those trading positions. Once a customer of an agent places an order for a price contract through Man Loong’selectronic trading platform, the electronic trading platformthen communicates the order with the CGSE.The CGSE takes the order on behalf of the agent’s customer,matches the trade with a counterparty at the then prevailingprice, and thereafter sends a trade confirmation codeand other information containing details regarding the trade effected by it to the customerthrough Man Loong’selectronic trading platform.The agent’s customercan then use its trade confirmation code to confirm with the CGSE that its trade has been placed. 13 TABLE OF CONTENTS The agents also often use Man Loong’s offices and conference rooms as a physical place to meet with existing and potential customers, and Man Loong provides a dedicated investment center where agents and their customers can access the electronic trading platform to place and process price contract orders for gold, and silver and obtain up-to-date market data, trade reports and gain/ loss clearing reports to assist them in evaluating their portfolio and effecting contract trades. On a monthly basis, Man Loong bills its agents for the commission owed it based on the number of trades processed by the agent’s customers. Man Loong has 3 agents in Hong Kong which cover three main geographic areas, including Hong Kong Island, Kowloon and the New Territories. In mainland China, we have 10 agents located in Shanghai and Guangdong and Fujian provinces.Each of our agents in Hong Kong have between 100 – 150 customers and our agents in China each have between 100 and 600 customers. All of Man Loong’s revenue is derived from the commissions earns on trades it processes through the electronic trade platform it licenses from True Technology.Typically the commission is derived from agents with whom Man Loong has entered into an agency agreement; however, on a few occasions Man Long has facilitated trades on behalf of agents with whom it does not have a written agreement and received commissions for such trades.Man Loong calculates and charges the agents account a flat fee of $20 - $40 when each trade is processed, and invoices those agents for their commission at the end of each month. Payment terms for commissions are net 30 days.The typical fee is $40 per trade; however, for agents who perform a large number of trades, Man Loong will discount the fee to as low as $20 per trade.Man Loong evaluates its commission fee on an annual basis and adjusts it accordingly based upon its operational costs, which include the fees to run its electronic trading platform, the fees associated with the maintenance of its office, the fees that is charged by the CGSE and its employee costs. For our fiscal years ended March 31, 2013 and 2012, Man Loong’s revenue was approximately $2.8 million and $2.0 million, respectively and Man Loong’s net income was $0.54 million and $0.25 million, respectively.For the three month periods ended June 30, 2013 and 2012, Man Loong’s revenue was approximately $1.2 million and $0.2 million, respectively, and its net income (loss) was $0.31 million and $(0.13) million, respectively. Man Loong’s agents require that all of its customers maintain accounts with the agent’s bank or Man Loong’s bank and deposit a minimum of $1,289 USD in such bank account, which ensures that agents can fund their customer’s trading losses, if any, on contracts that are executed on Man Loong’s trading platform. Often the customers of the agents prefer to maintain accounts with Man Loong due to its independent nature and affiliation with the CGSE and Man Loong will maintain and monitor such bank accounts as an accommodation to its agents. As an accommodation to its agents, Man Loong monitors the customer’s total net trading position regardless of whether or not the deposit is placed with its bank. At any time that a price contract is open, and the agent’s customer’s unrealized trading losses are 80% or more of the deposit balance, Man Loong’s system alerts Man Loong to request an increase in the customer’s deposit balance. Typically, the agent’s customer’s trading account is frozen until the deposit balance is increased. In the event the unrealized trading losses equals the deposit balance, the agent’s customer’s trading account is immediately frozen and closed, the system then closes the trading positions with the CGSE and the deposit balance is paid to the agent so that the agent can fund the trading losses with the CGSE. With respect to bank accounts held by the agent’s bank as opposed to Man Loong’s bank, the agent provides Man Loong with the customer’s deposit balance so that Man Loong can alert the agent and customer when unrealized trading losses are 80% of the customer’s account balance; and Man Loong freezes the customer’s trading account until the agent confirms that the deposit balance has been increased. Although Man Loong monitors customer accounts, Man Loong’s agreements with its agents provide that the agent is responsible for all losses of customers and therefore, the agent and not Man Loong bears the risk that the customer’s net trading position is closed when losses exceed the customer’s deposit balance. If the agent does not cover its customer’s trading losses with the CGSE, Man Loong will still not be responsible for any trading losses and the agent will likely lose its right to engage in future trading through the CGSE pending funding of the open loss position. Regardless of whether agents’ customers realize a gain or loss on their trading positions, Man Loong receives its commission from the agent. Gold/silver contracts are settled at the market price of the gold or silver at the moment the CGSE matches the trade with a counterparty. Customers can buy or sell a trading position at any time either by use of Man Loon’s licensed electronic trading system or by telephone order placed to Man Loong’s employees at its offices. Our principal executive offices are located at 80 Broad Street, New York, New York 10004.The telephone number at our principal executive offices is (212) 837-7858.Man Loong’s principal offices are located at 8/F, Tower 5, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, Hong Kong. The telephone number at Man Loong’s principal executive office is +852-2155-3999. All Man Loong’s transactions and the technologies, including the servers that carry out these transactions, are all executed and located in Hong Kong. Our Corporate History and Background We were incorporated under the laws of the State of Delaware on January 28, 2013. We were initially formed to develop software for use in on-line trading of gold and silver contracts. Since the acquisition of Man Loong, our business development focus has been, and will continue to be, solely on increasing Man Loong’s market share for the online trading of gold and silver contracts within the Hong Kong market while developing Man Loong’s business model for the online trading of gold and silver contracts by Man Loong in the People’s Republic of China. Acquisition of Man Loong On April 3, 2013, we entered into a Contribution Agreement with the shareholders of Man Loong, whereby we acquired 100% of the issued and outstanding capital stock of Man Loong from its shareholders,in exchange for 50,760,000 newly issued shares of our common stock, par value $0.0001.After the transaction Man Loong became our wholly owned subsidiary. As a result of the acquisition, we have assumed the business and operations of Man Loong. Man Loong, which was incorporated in 1974 in Hong Kong and was re-registered in 2009 under Hong Kong law as a limited liability company, was organized to facilitate the trading of precious metals contracts in Hong Kong. Man Loong currently has one office in Hong Kong and 10 independent agents in China, located in Shanghai, Guangdong and Fujian provinces. The acquisition of Man Loong for accounting purposes was treated as a reverse merger, with eBullion acquiring 100% of the outstanding common stock of Man Loong in exchange for 50,7600,000 newly issued shares of our common stock, par value $.0001. Unless the context suggests otherwise, when we refer in this prospectus to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Man Loong. For accounting purposes, the reverse merger of eBullion, Inc. (Delaware U.S.) with Man Loong has been treated as a recapitalization with no adjustment to the historical book and tax basis of either companies’ assets and liabilities. Our Corporate Structure All of our business operations are conducted through our Hong Kong operating subsidiary, Man Loong.For ease of reference, below is a chart that presents our current corporate structure. 14 TABLE OF CONTENTS Our principal executive offices are located at 80 Broad Street, New York, New York 10004.Man Loong’s principal offices are located at 8/F, Tower 5, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, Hong Kong.The telephone number at our principal executive office is +852-2155-3999. All our transactions and the technologies, including the servers that carry out these transactions, are all executed and located in Hong Kong. Our website address is http://www.manloong.com . The information contained in, and that can be accessed through, our website is not incorporated into and is not part of this prospectus. Our Industry We provide, through Man Loong, electronic trading services to agents and their customers seeking to increase their wealth by trading and/or investing in the precious metalsmarket, particularly the market for gold and silver, withoutthe physical transfer or delivery, or purchase, of any actual gold or silver bullion.In facilitating trades of price contracts in Kilo Gold and Loco London Gold and Silver, Man Loong acts in its capacity as one of72 electronics trading members of the CGSE in Hong Kong, with a Type AA License, which authorizes it to engage in the electronic trading of price contracts in Kilo Gold and Loco London Gold and Silver.Man Loong’s agent’s client base is primarily in Hong Kong where it has one office and maintains its trading platforms and in China where it works through various independent sales agents. Man Loong provides its agents and their customers, with access to its licensed electronic trading platform to place and process trades in price contracts for gold or silver, which price contracts do not involve the physical transfer or delivery, or purchase, ofany actual gold or silver, or otherwise require Man Loong to become a counterparty to the trade or otherwise assume any market or trading risk.Investors can buy or sell a trading position in the price of gold or silver throughtrading price contracts.If the price of gold appreciates after a customer places a price contract to buy gold or silver the customer’s trading position will show an unrealized gain.If the price decreases, the customer’s trading position will show an unrealized trading loss. When and how a customers choose to sell their trading positions and realize their losses or profits, is a function of their own independent judgment and not related to each other or the price contract traded by them in any manner, except that Man Loong’s risk management policies will close out an investor’s position if and when any losses exceed 80% of the cash deposits in the account held by Man Loong’s bank. Hong Kong has secured a key position in the international gold market as it spans across the Asia time zone and it provides pricing information for the international goldmarket after the close of New York market and before the opening of the London market.Because of this connection, international investors, in the New York and London markets can continue their trading, hedging or arbitrage activities in Hong Kong.Effectively, the development of the Hong Kong gold market allows the trading of gold around-the-clock.According to the CGSE, which was founded in 1910, Hong Kong’s important role in the international gold market is attributed to a number of factors, including its time zone, political stability, free trade, legal system, communications networks, telecommunications facilities, and financial and regulatory systems. During the latter half of 2012,the transaction volume of Loco London Gold and Silver on CGSE’s digital transaction platform was stable, with an average daily transaction volume reaching near 500,000 ounces, while the average daily transaction volume of Renminbi Kilobar Gold reached over 3,000 kg. As ofJanuary2013, there were 71 companies participating in the trade through the CGSE digital platform, among which 36 were qualified to engage in the trade of Renminbi Kilobar Gold. From March 2013 through May 2013, the transaction volume of Loco London Gold and Silver on CGSE’s digital transaction platform recorded a total of 6,461,000 ounces traded and the average daily transaction volume of Renminbi Kilobar Gold reached over 14,800 kg in the same period. As of June 2013, there were 72 companies participating in the trade through the CGSE digital platform, among which 42 were qualified to engage in the trade of Renminbi Kilobar Gold. In correspondence to the international gold demand, the digital platform’s hours of operation were extended from 19.5 to 22 hours per day on October 3, 2012. Chinese Gold and Silver Trading Society There is currently no requirement to register and/or obtain licenses to trade price contracts of gold and silver with any regulatory body in Hong Kong and the trading of price contracts on gold and silver in Hong Kong is an unregulated industry. The CGSE acts as a central clearing agency for all gold and silver price contracts traded in Hong Kong.The CGSE locates matching counterparties for alltrades in precious metals submitted to it and then confirms the trades through a member firm, like Man Loong, with the actual parties to the price contract.Man Loong is registered with and licensed by the CGSE, a registered self-regulatory society in Hong Kong which also acts as an exchange for gold and silver.The CGSE has been in existence since 1910 and as of August 31, 2013 has 171 licensed members, 72 of the licensed members are engaged in electronic trading transactions. The CGSE has the following mission: ● To provide a trading place, facilities and related services to its members for gold, silver and precious metals transactions ● To establish and implement rules and regulations, and to normalize transactions; ● To supervise transaction processes, settlements and delivery arrangements; ● To design trading contracts and regulations, and monitor the fulfillment and completion of contracts; ● To establish and implement a risk management system to control risk in the market; ● To establish settlement prices, and announce and disseminate market information; and ● To supervise and examine all transactions, and to execute punishment if the act of any members violates CGSE rules and regulations. The CGSE’s Executive and Supervisory Committees are the highest decision-making authority and are responsible for implementing CGSE policies, effecting development plans and monitoring their effectiveness. All CGSE members must conduct themselves in accordance with a code of conduct which is regulated by the CGSE. The CGSE’s constitution limits CGSE membership to 192 members, and as of August 31, 2013 has 171 members, all of whom must have a minimum required working capital, defined as cash plus precious metals, of approximately $193,000 and minimum required assets of $643,000. The CGSE requires its members to submit a quarterly liquidity capital report, in order to ensure that the bank balances exceed or equal the balance of customer deposits. Man Loong was in compliance with these requirements as of March 31, 2013. 15 TABLE OF CONTENTS As of March 31, 2013 and 2012, Man Loong had $1.4 million and $1.7 million, respectively, in cash and $2.5 million and 2.2 million, respectively, in total assets. As of June 30, 2013 and 2012, Man Loong had $2.7 million and $1.4 million, respectively, in cash and $3.4 million and $2.5 million, respectively, in total assets. Applicants to the CGSE must apply for and/or purchase membership and licensing from the CGSE or from existing members, and the CGSE has the power to suspend and/or revoke membership for breach of its rules and regulations. There are 5 categories of CGSE operation status (AA, A1, A2, B and C) that permit the member to deal with various CGSE gold and silver products. Man Loongcurrently hold the following CGSE licenses: Licenses Issuing Authority Effective Date Expiration/Term London Gold and Silver Trading License (AA) CGSE January 2010 N/A The CGSE has two trading methods for participating members: the open outcry method, and since March 2008, electronic trading. Substantially all of our transactions are conducted through our electronic trading platform which is hosted in our offices in Hong Kong and is directly connected to the CGSE electronic trading platform. The open outcry method is used in most major futures markets and describes the conduct of floor traders who call out buying and selling prices in Cantonese in the trading hall and supplements such calls with hand signals. When a transaction is complete, the seller must complete a trading note within 15 minutes and hand it to the buyer for confirmation. Thereafter, the trading note is submitted to the CGSE Settlement Department and the transaction is registered. "99 Tael Gold Contracts" and "Kilo Gold Contracts" are traded with the open outcry method. The following contracts for 100oz / 10oz Loco London Gold, 2500oz / 250oz Loco London Silver and Kilo Gold RMB are traded with the electronic trading system: 100 Ounces Loco London Gold Contract Fineness: 995 or up Basic Trading Unit: 100 ounces Price unit: US/Ounces Minimum Price Fluctuation: USD0.10/ounces 10 Ounces Loco London Gold Contract Fineness: 995 or up Basic Trading Unit: 10 ounces Price unit: US/Ounces Minimum Price Fluctuation: USD0.10/ounces 2500 Ounces Loco London Silver Contract Fineness: 9999 or up Basic Trading Unit: 2500 ounces Price unit: US/Ounces Minimum Price Fluctuation: USD0.01 per ounce 250 Ounces Loco London Silver Contract Fineness: 9999 or up Basic Trading Unit: 500 ounces Price unit: US/Ounces Minimum Price Fluctuation: USD0.01 per ounce Kilo Gold RMB Contract Fineness: 9999 or up Basic Trading Unit: 1 KG or 1000 Gram Price unit: RMB/Gram Minimum Price Fluctuation: RMB0.01 per gram 16 TABLE OF CONTENTS Commencing October 2012, trading hours for the CGSE electronic trading platform begin at 7:00 a.m (Hong Kong time), and end at 5:00 a.m. (Hong Kong time) on the following day, and electronic trading lasts 22 hours. The CGSE assigns a unique “Contract Transaction Code” to every contract traded on its electronic-trading platform. The assigned Contract Transaction Code protects customer interests and provides transaction transparency by allowing customers to review their transaction details on the CGSE‘s website. Industry Terminology Throughout this prospectus, we may use the following gold and silver industry terminology: ● “Loco London Basis” refers to the method of trading used by the Loco London Gold Market in Hong Kong, which is modeled on the London Gold Market. Dealers usually quote their own books, and deal with the investors as principal. Loco London Gold is traded and quoted against US dollars and the minimum size for one contract is 100 ounces. ● “Loco London Price” refers to the basis for virtually all market transactions in gold and silver in London. It is a quotation made by dealers based on US dollars per fine troy ounce for gold and US dollars per troy ounce for silver. Settlement and delivery for both metals is in two full business days in London after the day of the deal. From this basis price, dealers can offer material of varying fineness, bar size or form - for example, grain - at premiums to cover the costs of producing smaller, exact weight bars, or bars of a fineness above the 995 fine minimum. ● “Troy Ounce” refers to the trading unit for gold and silver. Gold is traded in per fine troy ounce and silver is traded in per troy ounce. In the case of gold, the unit represents pure gold irrespective of the purity of a particular bar, whereas for silver it represents one ounce of material of which a minimum of 999 parts in every 1,000 will be silver. One troy ounce is equal to 1.10 ounces. Our Growth Strategy We believe that the precious metals market creates a significant growth opportunity on which we intend to capitalize by utilizing the following strategies: ● Customer service and trading platform capabilities. We believe that in order to compete effectively in our product market, we must constantly improve the quality of our customer service and our electronic trading platform capabilities as demanded by agents and their customers and as driven by technological change.Man Loong has established a strong team of IT specialists to help ensure that the trading platform functions without disruption and error. Man Loong has entered into licensing agreements with an affiliated company engaged in hosting its servers and the development and enhancement of its trading platform which allows Man Loong to continually improve the functionality of the trading platform in response to customer demands.In Man Loong’s offices in Hong Kong Man, Loong provides a 115 workstation trading floor where agents and their customers can access our trading platform to execute trades and obtain research information on precious metals prices and price trends. ● Brand Recognition. We also plan on developing our brand recognition. In addition to providing high quality products and effective access to the bullion market through Man Loong’s electronic trading platform. Customers can access their account to check their gain/ loss position 24 hours a day 7 days a week through Man Loong’s electronic trading platform. We believe that in order to promote our brand recognition, strengthen the management of our distribution network and improve our sales revenue and market share, we will also need to continue expanding our sales channels in Hong Kong, China, Singapore and Vietnam. With adequate funding, we plan to acquire a number of local and overseas foreign exchange providers as well as precious metals and commodities brokers that can complement our strengths in services, integration, and implementation. We expect that this strategy will result in expanding our services to a wider customer base. Our Products, Services and Customers Through our subsidiary, Man Loong, we are a recognized electronics trading member of the Chinese Gold and Silver Exchange Society, or the CGSE, in Hong Kong, and hold a Type AA License which authorizes Man Loong to engage in the electronic trading of Kilo Gold and Loco London Gold and Silver. Man Loong provides gold and silver price contract trading services via our electronic trading platform in Hong Kong, which also provides agents and their customers with information 24-hours a day regarding their account balances, number of trades they hold and up-to-date news regarding price quotations on gold and silver price contracts, on a Loco London Basis, as well as information updates on the gold and silver markets. Customers can access their account to check their gain/ loss position 24 hours a day 7 days a week through Man Loong’s electronic trading platform.In addition, unlike the CGSE which accepts trades 22 hours a day, trades may be placed with Man Loong’s electronic trading platform 24 hours a day and Man Loong is responsible for submitting trades it receives during the 2 hours in which the CGSE is closed to the CGSE upon its opening for trading. All of Man Loong’s revenue is derived from commissions that Man Loong earns facilitating trades on its trading platform.Man Loong contracts with agents who pay Man Loong a fixed commission of $20 - $40 on each gold or silver price contract trade that their customers execute through our online trading platform.Man Loong’s agents and their customers have the sole responsibility for settlement of the price of the gold or silver contracts traded and for the gain or loss on those trades. In January 2010, Man Loong signed an agency agreement with one of its directors and shareholders, Mr. Wong Hak Yim, to act as an agent for customers of Mr. Wong and Mr. Wong agreed to indemnify Man Loong for any losses arising out of such activity.Man Loong did not incur any losses from Mr. Wong acting as such an agent and for the year ended March 31, 2012, Man Loong’s commission revenue from trades executed for Mr. Wong’s customers was $2,249.In September 2012 the agreement with Mr. Wong expired and in November 2012 all trading for Mr. Wong’s customers with Mr. Wong acting as agent were discontinued.Due to the fact that Man Loong received minimal commission revenue from such agency agreement, the termination of the agreement is not expected to have a material impact on Man Loong’s future revenue. 17 TABLE OF CONTENTS Man Loong does not facilitate trades in futures contracts, forward contracts or swaps. All of the contracts for which Man Loong executes trades are price contracts in which the customer of the agent places an order to buy or sell a short or long trading position in the price of gold or silver which is then set at the market price at the time the CGSE executesthe trade with a counterparty.Although the price of the gold or silver price contract, which is established at the time of the price contract trade, does not change regardless of how long the position is held, the market risk of the price contract losing value based on the market fluctuations of the gold or silver market price, as applicable, continues until the position is sold.Gold/silver trades of these price contracts are settled by the CGSE between the buy side and the sell side at the market price at the time ofthe trade.In electronic trading of price contracts, there is no physical delivery of gold or silver.This is distinguished from a forward contract where contract terms are agreed now but delivery and payment will occur at a future date, and from a swap contract, where counterparties exchange cash flows of one party’s financial instrument for those of the other party’s financial instrument. Man Loong’s contracts have no specified settlement date because the pricecontract is settled at the market price at the moment the counterparty is matched with the trade and the customer has no obligation to engage in a trade after acquiring a position. Substantially all of Man Loong’s revenue is derived from the commissions Man Loong earns for executing trades for agents with whom it has written agreements and their customers and we expect that all of our future revenue will be derived from commissions. Man Loong has earned a small amount of revenue (less than two percent of its overall revenue) from commissions received for the use of the trading platform licensed from True Technology by the agents of other CGSE member companies who required occasional extra trading capacity.This is not a significant part of our business and we do not intend to expand the market for these services. Man Loong currently has 3 agents in Hong Kong which cover three main geographic areas, including Hong Kong Island, Kowloon and the New Territories. In mainland China, we have 10 agents located in Shanghai and Guangdong and Fujian provinces.Each of Man Loong’s agents in Hong Kong have between 100 – 150 customers and its agents in China each have between 100 and 600 customers. The agency agreement that Man Loong enters into with its agents, provides, among other things, that (i) the agent will act as a counterparty with the agent’s customers; (ii) the agent is responsible for the risk of loss; (iii) Man Loong will not directly solicit client orders; (iv) that the agent can use Man Loong’s trademarks to further its business but that the trademarks are owned by Man Loong, and (v) that the commission to be paid by the agent to Man Loong shall be a mutually agreed price.Either party can terminate the agency agreement upon a breach of its terms by the other party. Our Electronic Trading Services ● Customers of agents use the electronic trading platform that Man Loong licenses from True Technology to place their purchase and sale of price contracts on gold and silver online. This user interface is inter-connected with a number of proxy servers and a price server which retains all pricing data feed and formulates from a spectrum of third party market pricing sources (such as M-Finance and Bloomberg). The agent’s customer’s instructions with respect to their contracts then route through the proxy servers and execute through Man Loong’s trading servers, and all trading instructions are archived in its trading database. Man Loong’slicensed electronic trading platform provides customers with information 24-hours a day regarding their account balance, number of trades they hold and up to date news regarding the trade market. Man Loong’s electronic trading platform was developed in partnership with, and is operated and maintained by our affiliate and developer of the platform, True Technology. ● True Technology is an IT services provider owned by Mr. Choi, our Chief Executive Officer and a 49.5% stockholder and Mr. Wong, a director and a stockholder. The Company pays True Technology, a monthly flat fee for the license of the trading platform which has been customized to our specifications and hosting services.On May 27, 2011, Man Loong entered into an agreement with True Technology Company Limited for the license of the trading platform it uses and the provision of hosting services by True Technology Company Limited for an aggregate monthly fee of approximately $12,894.On April 1, 2013, Man Loong entered into a new agreement with True Technology Company Limited for the license of the technology as well as the provision of hosting services until March 31, 2015 for an aggregate monthly fee of approximately $3,868.The hosting services include physical space to house a computer system owned by True Technology Company Limited and a connection of Man Loong’s server to the internet using True Technology Company Limited’s public network connections.The agreement is subject to termination by True Technology Company Limited at any time upon provision of written notice. For the years ended March 31, 2013 and 2012, Man Loong paid True Technology an aggregate fee of $154,725 and $154,297, respectively, for the use of the platform and the hosting services. To mitigate the risk of trading disruptions, Man Loong has a mirror server set up in a secured server room in its headquarters office in Hong Kong.The mirror server has the same trading software installed as the production server.If there are any network problems with the production server, the network connection will be switched to mirror server to minimize, if not avoid entirely, any downtime of the trading systems.In addition, Man Loong has two IT specialists and one operations manager to continuously monitor the server status and ensure the resumption of operations should it ever become necessary. Unlike other traditional precious metals providers, Man Loong’s electronic trading platform offers other services including real-time price quotations as well as updates on global market information. In September, 2012 Man Loong released its smart phone trading system. In February, 2013 Man Loong released its English language trading platform.We believe that these additional ways of accessing our services will retain existing agents and their customers as well as attract new agents and customers with diverse needs. The table below describes some of Man Loong’s typical customer purchases of gold and silver price contracts Product Loco London Gold* Loco London Silver* Contract Size (one lot) 100 ounces 2500 ounces Minimum price fluctuation US$0.1 US$0.01 Minimum and maximum trading volume for each order Minimum: 0.1 lot Minimum: 0.1 lot Maximum: 100 lots Maximum: 100 lots Spread Under normal market conditions) US$0.5 US$0.04 *A “London Good Delivery” gold bar, which is the market standard, must have a minimum fineness of 995.0 and a gold content of between 350 and 430 fine ounces with the bar weight expressed in multiples of 0.025 of an ounce - the smallest weight used in the market. Gold bars are generally close to 400 ounces or 12.5 kilograms. A London Good Delivery silver bar must have a minimum fineness of 999 and a recommended weight between 750 and 1,100 ounces, although bars between 500 and 1,250 ounces will be accepted. Silver bars generally weigh around 1,000 ounces. 18 TABLE OF CONTENTS Man Loong uses its best efforts to ensure that all transactions are open and fair to all of its agent’s customers and all its transaction prices are recognized and verified by the CGSE, within 30 minutes of executing such transaction. All of Man Loong’s revenue is derived from executing trades of contracts for gold and silver on its electronic trading platform and telephonic order system. Telephone Ordering System To accommodate a limited number of clients who prefer the traditional method of placing orders by telephone, Man Loong provides the following service and procedures: 1. Agent’s customer calls Man Loong’s office trade line, and is notified that the conversation will be recorded for trade record. 2. Agent’s customer must provide his or her login ID and password for verification. 3. Man Loong’s trading specialist provides the latest quote for gold and silver. 4. Agent’s customer places an order based on the quote provided in step (3), and must confirm the order verbally by saying “Yes the trade is confirmed”. Confirmation is recorded and trading specialist places the order into the trading platform. 5. The trading platform executes the trade and receives confirmation code from the CGSE. The confirmation code is updated automatically in the agent’s customer’s account statement. 6. Phone order completed. Sales and Marketing In today’s competitive environment, we believe that companies must strategically position themselves to increase revenue using a variety of media. As the internet has become the primary information medium, Man Loong’s website is its main sales and marketing tool. In addition to its expertise in technology, Man Loong has employed a team of seasoned marketing staff to update and maintain its website, which is readily available to access from major search engines. Man Loong’s marketing team also designs online promotions that are intended to increase the volume of trade and frequency of visits by targeted groups of customers. To conserve resources and help increase its efficiency, Man Loong uses its independent agents, instead of salaried employees, as its representatives to promote its product and services andprovide customer support at Man Loong’s trading center located in its offices in Hong Kong. These agents are engaged on an “at will” basis and are compensated commensurate with their performance. They receive a flat monthly fee of approximately US$50 (HK$400) and a commission of approximately US$.03 (HK$.25), per trade that their customers execute. These arrangements are not in writing, but are based on oral agreements and on-going business relationships. The compensation to the agents is recorded as a marketing expense. Man Loong regularly conducts seminars in various cities such as Hong Kong, Shenzhen and Guangzhou to meet with customers directly. In August, 2012, we organized a precious metals trading training course in Shanghai and Guangzhou.Customers and potential customers who completed the course received certification as “Professional Precious Metal Trading Analyst” which is generally accepted by financial institutions in China. Man Loong maintains a Q&A section on its website, which serves as a platform for agents and their customers to communicate with it. The forum administrators gather the customer comments and suggestions for its consideration when preparing its annual business plan. Additionally, Man Loong uses this feedback to determine which enhancements to the trading platform would be of greatest service to its agents and their customers.Man Loong launches periodic promotional campaigns to reward customer loyalty, such as lucky draws and token redemption promotions. Man Loong now has one investment center open in Hong Kong, where its current and potential agents and their customers may access Man Loong’s online trading platform and market research tools or meet its customer service representatives and other professional staff to discuss issues and answer questions.Beginning in February 2013, Man Loong moved to an office with over 10,000 sq. ft. office space to consolidate its investment center into a single location and further expand our professional team to serve our agents and their customers. Man Loong intends to expand the market for its principal operations beyond its investment center in Hong Kong by exploring the opening of additional investment centers in major cities or other localities in China and by promoting the Man Loong brand.Man Loong believes that interest in the electronic trading of gold and silver contracts is increasing in Asia’s emerging markets both in and outside of China as income and living standards increase, and that these emerging markets could provide Man Loong with significant new market opportunities to build its customer base and its brand. Competition The retail market for facilitating trades in gold and silver contracts is fragmented and highly competitive. Our competitors in the retail market can be grouped into several broad categories based on size, business model, product offerings, target customers and geographic scope of operations. These include international retail precious metals brokers, international multi-product trading firms, other electronic trading firms and international banks and other financial institutions with significant precious metals operations. We expect competition to continue to remain competitive and strong for the foreseeable future. 19 TABLE OF CONTENTS Our Competitive Strengths We attribute our success to date and potential for future growth to a combination of strengths, including the following: ● Man Loong’s Trading Platform Technology is Regularly Updated to Meet Evolving Customer Needs. Man Loong continuously carries out research and gathers data on customer behavior and trends so that it may seek to provide the best technology to meet the evolving requirements of its agents and their customers.Man Loong views itself primarily as an e-commerce trading platform provider enabling its customers to acquire and/or dispose of precious metals and precious metals contracts, at their own market risk. ● Experienced Management Team. Man Loong’s key employees have significant experience and expertise in the application of technology and automation systems and, as significant equity owners of our Company, are heavily committed to our success. Its senior management team, in particular, has substantial experience of operating electronic trading platform an average of 10 years’ experience in the gold and silver industry between them. ● Low Cost Structure through Automation. Man Loong's focus on automation and expense management practices enables it to operate with a low cost structure. ● Provide 24 Hour Customer Service. We view ourselves not only as a product provider but also as a company that competes as a service provider. As such, we strive to provide first-class customer service, with a 24-hour online customer service desk to respond to customer inquiries. In addition Man Loong’stechnical response team is on standby 24 hours a day, 7 days a week to provide technology assistance to agents and their customers, if and as needed. Research and Development Man Loong has a dedicated marketing team devoted to determining its agents’ and their customers’ demands for capability enhancements of our electronic trading platform and working with True Technology, an affiliated IT services provider owned by Mr. Choi, our Chief Executive Officer and a 49.5%stockholder and Mr. Wong, a director and a stockholder, for the development and implementation of improvements.During the past two years, Man Loong has not incurred any research and development expenses as very few software enhancements were made to the electronic platform during those years other than basic software enhancements services, for which Man Loong was not charged any fee other than its monthly license fee to True Technology. For the year ended March 31, 2013 and 2012, Man Loong paid True Technology $154,725 and $154,297, respectively for the use of the platform. Intellectual Property We believe our intellectual property is important to our success. The intellectual property rights of an owner are not automatically protected by the laws of Hong Kong if the trademark or proprietary technology is not registered with the Trade Marks Registry of Hong Kong. Man Loong relies on Hong Kong’s intellectual property laws, where applicable, and on contractual restrictions to protect its trademark or proprietary technology from parties who infringe on its trademarks and its affiliate’s proprietary technology. In September 2012, Man Loong registered its trademark with the Intellectual Property Department of Hong Kong for marketing and brand recognition. Man Loong’s standard agreement that it enters into with each employee and independent contractor contains representations from such individuals that they will not divulge or discuss with any third parties during the term of their agreement or after termination of employment any of Man Loong’s proprietary information and a breach of the provision can result in dismissal as well as a claim against such individual for damages. However, there can be no assurance that that such agreements can fully protect its intellectual property, be enforced in a timely manner or that any such employees or consultants will not violate their agreements with Man Loong. Man Loong does not own the software that is used for the operation of its electronic trading platform, but rather Man Loong licenses it from True Technology. The license agreement, with True Technology provides that True Technology will not license the customized software that Man Loong licenses to any third parties.In April 2013, Man Loong entered into a Software Development License and Maintenance Agreement with True Technology (the “License Agreement”). The License Agreement provides that Man Loong will pay a monthly fee to True Technology of approximately $3,868in consideration of the grant of a non-exclusive license to use the software developed by True Technology that we currently use in our business and the provision of hosting services.True Technology has agreed not to license or sublicense the software to third parties without Man Loong’s prior consent.True Technology has modified the licensed technology at the request of Man Loong to fit Man Loong’s specifications. The License Agreement provides that all enhancements or modifications to the software requested by us and developed by True Technology shall be the proprietary property of Man Loong and Man Loong is required to pay an additional hourly fee for the development of such enhancements and modifications; however, the basic technology upon which the enhancements are made is owned by True Technology. Although Man Loong believes that it could find other software providers to supply similar software to that owned by True Technology and then add its proprietary enhancements to such technology, such action may be costly and time consuming. The License Agreement remains in effect until the services provided are terminated, changed or canceled as provided in the License Agreement.True Technology has the right to terminate the License Agreement during any investigation of violations of use of the services offered by True Technology and at any time upon sixty (60) days prior written notice.Man Loong has the right to terminate the License Agreement upon written notice to True Technology. 20 TABLE OF CONTENTS Employees As of March 31, 2013, Man Loong employed a total of 22full time employees. The following table sets forth the number of our full time employees by function. Number of Function Employees Senior Management 3 Operations 6 Sales and Marketing 4 Finance 5 Technology, Research and Development 2 Human Resource & Administration 2 Total 22 Regulations Because our primary operating subsidiary is located in Hong Kong, we are regulated by Hong Kong laws, including those outlined in more detail below. We believe that we are in material compliance with all registrations and requirements for the issuance and maintenance of all licenses required by the governing bodies, and that all license fees and filings are current. Permits and Certificates Man Loong is a member of the CGSE, a self-regulated body with established industry standards. The CGSE operates in Hong Kong as a registered society and operates as an exchange for gold and silver. The CGSE’s Executive and Supervisory Committees are the highest decision-making authority and are responsible for implementing CGSE policies, effecting development plans and monitoring their effectiveness. The CGSE’s constitution limits CGSE membership to 192 members, and it currently has 171 licensed members, all of whom must have a minimum required working capital, defined as cash plus precious metals, of approximately $193,000 and minimum required assets of $643,000. The CGSE requires its members to submit a quarterly liquidity capital report, in order to ensure that the bank balances exceed or equal the balance of customer deposits, as well as comply with the code of conduct which is regulated by CGSE.As of March 31, 2013 and 2012, we had $1.4 million and $1.7 million in cash, respectively. As of March 31, 2013 and 2012, we had $2.5 million and $2.2 million, respectively, in total assets.As of June 30, 2013 and 2012, Man Loong had $2.7 million and $1.4 million, respectively, in cash and $3.4 million and $2.5 million, respectively, in total assets.We were in compliance with these requirements as of March 31, 2013 and 2012 and June 30, 2013 and 2012. Applicants must apply for and/or purchase membership and licensing from the CGSE or from existing members, and CGSE has the power to suspend and/or revoke membership for breach of its rules and regulations. There are 5 categories of CGSE operation status (AA, A1, A2, B and C) that permit the member to deal with various CGSE gold and silver products. We hold the following CGSE license and certification: License Issuing Authority Effective Date Expiration/Term London Gold and Silver Trading License (AA) CGSE January 2010 N/A Regulation of Online Services Man Loong’s revenues are generated through commissions on trades that its agents’ customers execute via its electronic trading platform online, and its telephone trading system. The Hong Kong government and other regulatory agencies may block or suspend our internet transmission capabilities if we are deemed to be in violation of the following content regulations for online services: ● Securities and Futures Ordinance (Cap. 571 of the Laws of Hong Kong) – Man Loong is subject to the laws, rules and regulations regarding trading. The Securities and Futures Commission is responsible for: maintaining and promoting the fairness, efficiency, competitiveness, transparency and orderliness of the securities and futures industry. The Commission may suppress illegal, dishonorable and improper practices in the securities and futures industry; to take appropriate steps in relation to the securities and futures industry. Regardless of the communication or delivery medium used, the Commission will continue to apply the general anti-fraud and anti-manipulation provisions of the relevant Ordinances in its enforcement actions. If any person responsible for activities over the Internet is found to have acted in contravention of the provisions of the Ordinances or appears to have been involved in any misconduct whether in Hong Kong or elsewhere, the Commission may exercise its regulatory powers (including prosecution or taking other disciplinary actions as may be required); and when necessary, the Commission may consider other regulatory means available to it including seeking cooperation from foreign regulators and law enforcement agencies to take joint enforcement action, if necessary. We are prohibited from carrying on any regulated activity, as defined under the Securities and Futures Ordinance, such as dealing in securities and/or futures contracts, unless we have been granted the appropriate license(s) from the Commission. ● Personal Data (Privacy) Ordinance (Cap. 486 of the Laws of Hong Kong) – Man Loong is subject to data privacy laws, rules and regulations that regulate the use of customer data. In Hong Kong we are governed by the Personal Data (Privacy) Ordinance and as a data user we are prohibited from doing or engaging in any practice that contravenes the data protection principles set out therein. 21 TABLE OF CONTENTS ● Telecommunications Ordinance (Cap. 106 of the Laws of Hong Kong), Crimes Ordinance (Cap. 200 of the Laws of Hong Kong) and Theft Ordinance (Cap. 210 of the Laws of Hong Kong) – Provisions under the Telecommunications Ordinance, Crimes Ordinance and Theft Ordinance make it an offense for unauthorized access to computers by telecommunication, to access a computer with criminal or dishonest intent, and extend the meaning of criminal damage to include misuse of computer programs or data, and burglary to include unlawfully causing a computer to function other than as it has been established and altering, erasing or adding any computer program or data. In this respect, any of the abovementioned computer related crimes committed by any staff, employees or agents, will subject us to possible criminal charges and/or investigations. These rules and regulations are administered by the three branches of Hong Kong’s Commerce and Economic Development Bureau: (i) the Commerce, Industry and Tourism Branch (responsible for policy matters on Hong Kong’s external commercial relations, inward investment promotion, intellectual property protection, industry and business support, tourism, consumer protection and competition), (ii) the Communications and Technology Branch (responsible for policy matters on broadcasting, film-related issues, overall view of creative (including film) industry, development of telecommunications, innovation and technology, and control of obscene and indecent articles); and (iii) the Office of the Government Chief Information Officer (responsible for policy, strategy and execution of information technology programs and initiatives). If any of these government agencies acts to block or limit access to Man Loong’s website or adopt policies restricting its agents and their customers from providing it with accurate and up-to-date information, the value of its electronic trading platform could be negatively impacted, which would adversely affect our ability to offer compelling hiring and marketing solutions and subscriptions to its customers, enterprises, and professional organizations. Seasonality We do not expect that Man Loong’s business will experience significant seasonality. Property Man Loongleases approximately 10,000 square feet at 8/F, Tower 5, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, Hong Kong, where Man Loong’s corporate head office is located. On December 1, 2012, Man Loong entered into a lease for the office space which expires on November 30, 2015.The monthly lease payments for these facilities are approximately $46,647.We believe the facility is in good condition and adequate to meet our current and anticipated requirements.We lease offices space at 80 Broad Street, New York, New York 10004 on a month-to-month basis for a monthly fee of $219. Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Holders As ofApril 5, 2013, there were 53 stockholders of record of our common stock. Dividends We have never declared or paid a cash dividend for common stock. Any future decisions regarding dividends will be made by our board of directors which has complete discretion on whether to pay dividends on our common stock. Even if our board of directors decides to pay dividends on our common stock, the form, frequency and amount will depend upon our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions and other factors that the board of directors may deem relevant. In the past, Man Loong has paid dividends to its members.For the year ended March 31, 2013 and 2012, Man Loong paid dividends of $0 and $643,984, respectively.We do not intend to pay dividends in the foreseeable future and instead intend to retain earnings to further grow our business. Equity Compensation Plans We currently do not have any equity compensation plans and neither does Man Loong. Future Sales of Unregistered Securities The Company will have a significant number of restricted shares that will become eligible for sale shortly after this registration statement is declared effective. We currently have 51,260,000 shares of our common stock outstanding, all of which are restricted securities. Of such amount, the 500,000 shares being registered herein will be eligible for sale immediately upon the effectiveness of this registration statement.All of the remaining shares will be eligible for resaleunder Rule 144 within ninety days of us being a reporting company under Section 13 or 15 of the Securities Exchange Act of 1934 (the “Exchange Act”), subject to certain restrictions. DETERMINATION OF OFFERING PRICE Prior to this offering, there has been no public market for our securities. The initial offering price of $0.50 per share, which will be in effect until the shares are quoted, if ever, on the OTC Bulletin Board or another exchange, was determined by evaluating our recent sales of unregistered securities. Factors considered in determining such price in addition to prevailing market conditions include recent sales of securities and an assessment of our future prospects. Such price does not have any relationship to any established criteria of value, such as book value or earnings per share. Such price is not indicative of the current market value of our assets. No valuation or appraisal has been prepared for our business. No assurance can be given that the shares can be resold at the public offering price. 22 TABLE OF CONTENTS MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated. The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein. In addition to historical information, the following Management's Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed herein and any other periodic reports filed and to be filed with the Securities and Exchange Commission. Overview On April 3, 2013, we entered into a Contribution Agreement with the shareholders of Man Loong, whereby we acquired 100% of the issued and outstanding capital stock of Man Loong from its stockholders, in exchange for 50,760,000 newly issued shares of our common stock, with a par value of $0.0001. After the transaction, Man Loong became our wholly owned subsidiary. This share exchange transaction (the “Merger”) was accounted for as a recapitalization whereby Man Loong was the acquirer for financial reporting purposes and eBullion was the acquired company.Consequently, the assets and liabilities and the operations that are reflected in the historical financial statements prior to the Merger will be those of Man Loong and will be recorded at the historical cost basis.The consolidated financial statements after completion of the Merger include the assets and liabilities of eBullion and Man Loong, historical operations of Man Loong and operations of eBullion from the closing date of the Merger.Common stock and the corresponding capital amounts of the Company pre-merger have been retroactively restated as capital stock shares reflecting the exchange ratio in the Merger.In conjunction with the Merger, Man Loong received no cash and assumed no liabilities of eBullion. Since April 3, 2013, through our subsidiary, Man Loong, we have been engaged in the precious metals trading business, facilitating the execution of gold and silver price contracts for customers of its agentsvia an electronic trading platform which we license from an affiliated company, True Technology.In facilitating trades of these price contracts, Man Loong acts in its capacity as an officially designated electronics trading member of the Chinese Gold and Silver Exchange Society, or the “CGSE”, in Hong Kong.Man Loong holds a Type AA License which authorizes it to engage in the electronic trading of Kilo Gold and Loco London Gold and Silver.The electronic trading platform that Man Loong licenses from True Technology provides its agent’s customers with CGSE price quotations on gold and silver price contracts, on a Loco London basis, as well as information updates on the gold and silver market, based on an evaluation of third-party market pricing sources such asReuters or Bloomberg.Man Loong’s agent’s customer base is located primarily in China where it works through independent agents, and in Hong Kong where it has one office and maintains its trading platforms.Man Loong has 3 agents in Hong Kong which cover three main geographic areas, including Hong Kong Island, Kowloon and the New Territories. In mainland China, Man Loong has 10 agents located in Shanghai and Guangdong and Fujian provinces.Each of our agents in Hong Kong have between 100 and 150 customers and our agents in China each have between 100 and 600 customers. Man Loong’smembership in the CGSE allows it to facilitate trades on behalf of nonmembers who execute trades to buy and/or sell gold and/or silver price contracts without it being required to become a counterparty to the trade or to purchase or sell any gold or silver being traded as a principal. Man Loong facilitates the clearing for the trades that are placed using its electronic trading platform. Man Loong provides agents and their customers with access to its electronic trading platform which has a direct connection to the CGSE. Man Loong enters into an agency agreement with each agent for which it repeatedly facilitates trades pursuant to which the agent agrees to pay a commission to Man Loong for each trade that Man Loong facilitates and the agent agrees to take all responsibility for trade losses.The agentsoften use Man Loong’s offices and conference rooms as a physical place to meet with customers and Man Loong provides a dedicated investment center where agents and their customers can access the electronic trading platform to place and process contract orders for gold, and silver and obtain up-to-date market data, trade reports and gain/ loss clearing reports to assist them in evaluating their portfolio and effecting contract trades. Man Loong provides itsagents and their customers, with access to its electronic trading platform to place and process price contract orders for gold and silver, which price contracts do not involve the physical transfer or delivery of any actual gold, silver or other precious metals.The electronic trading platform also provides an agent’s customers with up-to-date market data, trade reports and gain/ loss clearing reports to assist them in evaluating their portfolio and effecting price contract trades.Man Loong’s agentsassume all of the portfolio trading risk of their price contract orders.Man Loong merely supplies the trading platform that processes the trade as a member of the CGSE and receives a commission.The electronic trading platform communicates and confirms all of the trades that are placed by Man Loong to the CGSE and the CGSE, through the electronic trading platform, provides both the customers of the agents and the agents with confirmation codes which confirm execution of the trades placed through the electronic platform. Man Loong receives a brokerage commission per trade ranging from $20 to $40 regardless of the purchase price paid or received for the gold or silver traded and the agent assumes the sole responsibility for settlement of the purchase price of the gold or silver traded and for any resulting gain or loss recognized on those trades. All of our revenue has been derived by Man Loong from the commission it receives on each trade executed through its electronic trade platform or telephone transaction system.Man Loong calculates and charges the agents account a flat fee of between $20 - $40 when each trade is closed and invoices those agents for their commission at the end of each month. Payment terms for commissions are net 30 days.The typical fee is $40 per trade; however, for agents whose customers execute a large number of trades, Man Loong will discount the fee to as low as $20 per trade.Man Loong evaluates its commission fee on an annual basis and adjusts it accordingly based upon its operational costs, which include the fees to run its electronic trading platform, the fees associated with the maintenance of its office, the fees that are charged by the CGSE and its employee costs. Man Loong is not a counterparty in the trades executed by our agents’ customers on our trading platforms, instead it charges a commission which ranges from $20 to $40 for each completed trade. Man Loong’s revenue is dependent upon the amount of commission it generates which in turn is dependent upon the number of agents it has and trade volume as opposed to the price of the commodities. Man Loong’s revenues increase as it adds new contracted agents and as those agents increase the number of their customers. If Man Loong has fewer agents as was the case in the beginning of fiscal year 2012, its revenue will suffer. In addition, past trends indicate that at times of price volatility, in the prices of gold and silver, Man Loong’s agent’s customers tend to increase the number of trades that they execute across Man Loong’s trading platforms. During the year ended March 31, 2012, the number of contracted agents decreased by 2 during the year, which resulted in a decrease of 2,700 agent customers. As a result, for the year ended March 31, 2012, Man Loong’s revenues decreased by $524,008 or 20% compared to the year ended March 31, 2011. During 2013, Man Loong added 2 new agents and its agent’s customer base increased by 700. As a result, for the year ended March 31, 2013, Man Loong’s revenues increased by $729,719 or 39% compared to the year ended March 31, 2012. While Man Loong’s agents did not replace all of the lost customers in 2013, with the increased trading due to increased volatility on gold and silver prices, Man Loong’s commission revenue increased. During the three years ended March 31, 2013 theprice of gold ranged from approximately $1,100 per ounce to a high of $1,875 per ounce and declined to its current trading range of approximately $1,400 per ounce. Theprice of silver ranged from approximately $18 per ounce of a high of $45 per ounce and then declined to its current trading range of approximately $22 per ounce.During the three months ended June 30, 2013 theprice of gold ranged from approximately $1,600 per ounce to a low of $1,200 per ounce and then increased to its current trading range of approximately $1,400 per ounce. Theprice of silver ranged from approximately $27 per ounce of a low of $19 per ounce and then increased to its current trading range of approximately $24 per ounce. 23 TABLE OF CONTENTS Results of Operations for the Years Ended March 31, 2013 and March 31, 2012 Man Loong’s revenue was $2,825,214 and $2,032,495 for the years ended March 31, 2013 and 2012, respectively, an increase of $792,719 or 39%. All of our revenue was derived from commissions on trades processed through our trading platform and telephone transaction system. During 2013, Man Loong added 2 new agents and its agents’ customer base increased by 700 as compared to 2012. Total expenses were $2,183,001 for the year ended March 31, 2013 as compared to $1,736,056 for the year ended March 31, 2012, an increase of $446,945 or 26%. Approximately 74% of our total expenses for the year ended March 31, 2013 were attributed to general and administrative expenses compared to 69% for the year ended March 31, 2012. Man Loong’s largest general and administrative expense is its marketing expense, which includes payment made to agents for their provision of sales, marketing and customer support services. Man Loong’s investment center located in its Hong Kong headquarters is primarily staffed by trading professionals employed by Man Loong’s agents. These trading professionals provide direct trade and research assistance to their customers which enable those customers to more efficiently use Man Loong’s trading platform. They also assist Man Loong in selling and marketing its services. Although these services are not specifiedunder the terms of its agency agreement, Man Loong has oral agreements to compensateagents for these services by paying them a flat fee of approximately US$50 (HK$400) per month with a commission of approximately US$0.03 (HK$0.25) per trade that their customers execute which is recorded in its statements of comprehensive income as marketing expense. Marketing expense was $384,058 or 18% of Man Loong’s total expenses for the year ended March 31, 2013 and $335,721 or 19% of Man Loong’s total expenses for the year ended March 31, 2012. Man Loong’s other two large expenses were (i) its trading platform hosting and rent which is a monthly flat fee and was $359,267 or 16% of its total expenses for the year ended March 31, 2013 and $335,721 or 19% of its total expenses for the year ended March 31, 2012 and (ii) its occupancy costs for the rent and management fee paid for its offices was $419,555 or 19% of Man Loong’s total expenses for the year ended March 31, 2013 and $203,919 or 12% of its total expenses for the year ended March 31, 2012. For the years ended March 31, 2013 and 2012, employee compensation and benefits was $546,344 and $537,230 or 25% and 31% of Man Loong’s total expenses for the years ended March 31, 2013 and 2012. Man Loong’s net income was $537,886 for the year ended March 31, 2013, compared to $246,841 for the year ended March 31, 2012 an increase of $291,045 or 118%.The increase was primarily the result of Man Loong’s increased revenue while its marketing as a percentage of expenses, trade platform and occupancy expenses remained relatively stable for both years. Results of Operations for the Quarters Ended June 30, 2013 and 2012 Man Loong’s revenue was $1,168,350 and $237,916 for the quarters ended June 30, 2013 and 2012, respectively, an increase of $930,434 or 391%. All of our revenue was derived from commissions on trades processed through our trading platform and telephone transaction system.During fiscal year 2012, the number of contracted agents decreased by 2 during the year, which resulted in a decrease of 2,700 agent customers.During the 4th quarter of fiscal year 2013, Man Loong added 2 new agents and its agents’ customer base increased by 700 as compared to 2012 and remained constant for all of the quarter ended June 30, 2013. Total expenses were $788,797 for the quarter ended June 30, 2013 as compared to $398,489 for the quarter ended June 30, 2012, an increase of $390,308 or 98%.Approximately 74% of our total expenses for the quarter ended June 30, 2013 were attributed to general and administrative expenses compared to 70% for the quarter ended June 30, 2012.Man Loong’s largest general and administrative expense is its marketing expense, which includes payment made to agents for their provision of sales, marketing and customer support services.Marketing expense was $240,462 or 31% of Man Loong’s total expenses for the quarter ended June 30, 2013 and $94,465 or 24% of Man Loong’s total expenses for the quarter ended June 30, 2012.Man Loong’s other two large expenses were (i) its trading platform hosting and rent which is a monthly flat fee and was $32,281 or 4% of its total expenses for the quarter ended June 30, 2013 and $76,117 or 19% of its total expenses for the quarter ended June 30, 2012 and (ii) its occupancy costs for the rent and management fee paid for its offices was $151,678 or 19% of Man Loong’s total expenses for the quarter ended June 30, 2013 and $57,761 or 15% of its total expenses for the quarter ended June 30, 2012. For the quarters ended June 30, 2013 and 2012, employee compensation and benefits was $184,245 and $116,472 or 23% and 29% of Man Loong’s total expenses for the quarters ended June 30, 2013 and 2012. Man Loong’s net income (loss) was $310,455 for the quarter ended June 30, 2013, compared to a net loss of $(130,540) for the quarter ended June 30, 2012 an increase of $440,995 or 338%.The increase was primarily the result of Man Loong’s increased revenue while its marketing as a percentage of expenses, trade platform and occupancy expenses decreased as a percentage of revenue, offset in part by a small increase in employee compensation and benefits expense for the quarter ended June 30, 2013 compared to the quarter ended June 30, 2012. Liquidity During the quarter ended June 30, 2013, eBullion completed its first private placement by selling 500,000 common shares for net proceeds of $240,044.Substantially all of Man Loong’s growth has been funded from cash flows from operations.Cash flows generated by Man Loong supplemented by new equity investment in eBullion will be used to 1) attract new agents and their customers by improving the capabilities of our electronic trading platforms as well as expand capabilities to allow trading on customers’ smart phones, 2) expand our business by opening investment centers in China’s largest cities and markets for gold and silverprice contract trading, and 3) expand our operations into emerging markets throughout Asia. To date, eBullion has funded its operations from cash flows generated from operations.As of June 30, 2013 eBullion had cash totaling $2,674,072, total assets of $3,384,129, total liabilities of $723,173 and working capital of $2,084,682.Net cash provided by operations for the quarter ended June 30, 2013 was $1,040,476 as compared to net cash used in Man Loong’s operations of $(464,112) for the quarter ended June 30, 2012.The increase in net cash provided by operations for the quarter ended June 30, 2013 included net income of $310,455, a decrease in commissions receivable of $314,215, an increase in customer deposits of $227,955, a decrease in deposits and prepaid expenses of $82,032, an increase in income taxes payable of $71,584 and an increase in accounts payable and accrued liabilities of $16,865, offset by an decrease in deferred income taxes of $2,486.Net cash used in investing activities was $(45,094) and $0 for the quarters ended June 30, 2013 and 2012.The increase in net cash used in investing activities for the quarter ended June 30, 2013 was due to the purchase of equipment of $45,094.Net cash provided by (used in) financing activities was $260,948 and $(130,428) for the quarters ended June 30, 2013 and 2012.The increase in net cash provided by financing activities included the proceeds of eBullion’s private placement of $240,044 and an increase in bank overdraft of $20,904. As of March 31, 2013 Man Loong had cash totaling $1,415,630, a related party receivable of $20,257, total assets of $2,516,150, total liabilities of $386,738 and working capital of $1,612,074.Net cash provided by operations for the year ended March 31, 2013 was $84,677 as compared to net cash provided by operations of $2,145,381 for the year ended March 31, 2012.The decrease in net cash provided by operations for the year ended March 31, 2013 included a decrease in bank overdraft of $111,386, a decrease in customer deposits of $122,600, an increase in deposits and prepaid expenses of $249,407, a decrease in income taxes payable of $6,051 and an increase in commissions receivable of $5,788, offset by an increase in deferred income taxes of $9,294, an increase in accrued liabilities of $3,868 and an increase in net income of $291,045.Net cash used in investing activities was $(372,568) and $0 for the years ended March 31, 2013 and 2012.The increase in net cash used in investing activities for the year ended March 31, 2013 included an increase in related party receivable of $20,277 and the purchase of equipment of $352,291.Net cash used in financing activities was $0 and $(643,984) for the years ended March 31, 2013 and 2012.The decrease in net cash used in financing activities included dividends paid of $643,984 in the year ended March 31, 2012 compared to no dividends paid in 2013. 24 TABLE OF CONTENTS Man Long paid a dividend to its shareholders totaling $643,984 in the year ended March 31, 2012.No dividends were declared or paid in the year ended March 31, 2013 and none are expected to be paid for the foreseeable future. Commitments eBullionis committed to paying a monthly fee of approximately $3,868 until March 31, 2015 to True Technology, a company owned by Messrs. Choi and Wong, for the hosting services and use of the trading platform that is the cornerstone of its business.Additionally, in December 2012, Man Loong entered into a lease for its new office space, which lease expires in December 2015 and provides for monthly payments of approximately $46,647, an increase of $21,000 per month from its prior lease. At the exchange rate in effect at March 31, 2013, future annual minimum lease payments, including maintenance and management fees, for non-cancellable operating leases and trading platform rental and hosting fees, are as follows: Year ending March 31: $ $ Further break down of lease payments True Technology trading platform fees Office lease payments Management fees $ - $ In December 2012, we entered into a new lease agreement on approximately 10,000 square feet of office space which replaced its existing office facilities.Man Loong occupied the new space in January 2013.Under terms of the lease, Man Loong paid approximately $192,000 in lease deposits and is committed to lease and management fee payments of approximately $46,647 per month for 33 months.The lease expires in November 2015 and so the amounts in the above table include office lease and management fee payments for nine months. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Directors and Executive Officers The following table sets forth the name, age and position held by each of our executive officers and directors. Name Age Office(s) Held Kee Yuen Choi 59 President, Chief Executive Officer and Director Chui Chui Li 30 Chief Financial Officer, Treasurer, Secretary and Director Hak Yim Wong 63 Director Joseph Havlin 58 Director Lai Keung Chan 44 Director Kee Yuen Choi, President, Chief Executive Officer and Director Mr. Choi has served as the Company’s President, Chief Executive Officer and Director since April 3, 2013 and has served in the same positions at Man Loong since 2007.Mr. Choi was also one of the founders of the predecessor of Man Loong 35 years ago with over 35 years of experience in Gold and Silver trading business. Mr. Choi is well-recognized in The Chinese Gold and Silver Trading Exchange Society in Hong Kong. Mr. Choi specialized in Gold and Silver trading clearing services and foreign exchange clearing services. Mr. Choi is also the owner of True Technology.With over 35 years of experience, Mr. Choi helps the company to monitor potential market risk and to lead the company’s future business development and growth. Mr. Choi has been associated with the Company’s operating subsidiary since inception and brings to the Board extensive knowledge of the Gold and Silver trading business.He has a vast knowledge of the industry and brings to the Board significant executive leadership and operational experience. Chui Chui Li, Chief Financial Officer, Treasurer, Secretary and Director Ms. Li has served as the Company’s Chief Financial Officer, Treasurer, Secretary and Director since April 3, 2013.Ms. Li is an accountant and has also served as the Accounting Manager for Man Loong since June 2007.As Accounting Manager, Ms. Li has been responsible for preparation of financial reports, maintaining accounting records and supervising the accounting staff. Ms. Li’s accounting knowledge adds significant financial experience to the Company’s board.Her knowledge of the specific financial position of the Company’s operating subsidiary aids the board in its financial decision making. Hak Yim Wong, Director Mr. Wong has been a director of the Company since April 3, 2013.Mr. Wong was one of the founders of Man Loong 35 years ago with over 35 years of experience in Gold and Silver trading business. For the past five years, Mr. Wong has been semi-retired and worked for Man Loong on a part time basis as a liaison with the CGSE.Mr. Wong was one of the first group of professionals to receive the membership of The Chinese Gold and Silver Trading Exchange Society in Hong Kong. Mr. Wong experienced the up and down of Gold and Silver trading market in the past 35 years and brought his professional experience to help Man Loong survive in the business for 35 years. Mr. Wong is also the owner of True Technology, the entity from which the Company licenses its trading platform. Mr. Wong has been associated with the Company’s operating subsidiary since inception and brings to the Board extensive knowledge of the Gold and Silver trading business.He has a vast knowledge of the industry and brings to the Board significant executive leadership and operational experience. 25 TABLE OF CONTENTS Lai Keung Chan, Director Mr. Chan has been a director of the Company since April 3, 2013.Mr. Chan also became the marketing director of Man Loong in 2012 and is focused on China Marketing strategy. For the past 10 years, Mr. Chan has owned Sky Constant International Company Limited, a company focusing on the car distribution business in China covering over 50 major cities in China. Mr. Chan’s car distribution network has served over 200,000 car buyers in the past 10 years. With over 20 years of marketing experience, Mr. Chan’s principle role in the Company is to provide valuable knowledge about sales networks and marketing strategy to the Company.Mr. Chan also provides valuable knowledge of the Chinese market. Joseph Havlin Mr. Havlin has been a director of the Company since April 3, 2013. Since December 2012, Mr. Havlin has served as a financial advisor to Man Loong.Mr. Havlin is a certified public accountant with over 25 years’ experience serving companies in the mining, manufacturing, retail, high-technology, entertainment, hospitality, newspapers and distribution industries.Since August 2012, Mr. Havlin has served as the President and Chief Financial Officer of Azarga Resources Limited, a company engaged in uranium and rare earth exploration.He also has served as a director of Pacific Advisers Pte Ltd since September 2010, a financial consulting company established to introduce early stage capital to mining projects in Asia.From October 2008 until September 2010, Mr. Havlin was the Chief Financial Officer and a director of Alpha Prime Development Corporation, a company engaged in coal mining in Northern Mexico.From March 2004 until December 2005 and then from January2008 until October 2008 he was a partner at BakerTilly Hong Kong, a company that provided US GAAP and SEC reporting advice to companies in Hong Kong and China.Prior thereto, Mr. Havlin held various positions with several national accounting firms as well as served as Chief Financial Officer for several companies located in China and the United States. Mr. Havlin brings a strong start-up and finance background to the Company, and adds significant strategic, business and financial experience.His experience as a certified public accountant and his knowledge of US GAAP and SEC rules provide him with a broad understanding of issues faced by public companies and of the financial markets and the financing opportunities available to us. Term of Office Our directors hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws.Our officers are appointed by our board of directors and hold office until removed by the board. EXECUTIVE COMPENSATION AND OTHER INFORMATION Executive Compensation The following table sets forth all compensation awarded, earned or paid for services rendered to Man Loong’s principal executive officer and principal financial officer during each of the fiscal years ended March 31, 2013 and 2012. No executive officer of Man Loong was awarded or earned compensation in excess of $100,000. Summary Compensation Table Name and Principal Position Year Salary Bonus Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Kee Yuen Choi President, Chief Executive Officer 2013 2012 15,472 15,430 - 15,472 15,430 Chui Chui Li - Chief Financial Officer, Treasurer, Secretary - On April 1, 2013, we acquired Man Loong in a transaction that was structured as a share exchange and in connection with that transaction Mr. Choi became our Chairman, President and Chief Executive Officer and Mr. Li became our Chief Financial Officer and Secretary.Prior to the effective date of the exchange transaction Mr. Choi and Mr. Li served in the same capacity at Man Loong. The bonus set forth above was not set forth in her employment agreement and was paid to Ms. Li for her work in connection with the filing of the Registration Statement on Form S-1. The compensation in this table includes the amount Mr. Choi and Mr. Li received from Man Loong.We have not paid any of our executive officers any compensation in addition to the compensation they receive from Man Loong. Employment Agreements Man Loong enters into a standard agreement with each of its employees.The agreement specifies the employees’ position, working hours and salary.The agreement also requires 14 days’ notice for termination after the initial month of employment or payment by the terminating party of an equivalent amount of wages in lieu of notice.The agreement also contains confidentiality provisions and non-compete and non-solicitation provision for six months after termination. On June 1, 2007, Man Loong entered into an employment agreement with Mr. Choi to serve as its Chief Executive Officer for an annual salary of HK$120,000 (US$15,472 for 2013). Mr Choi was entitled to an extra month’s salaryafter completion of one year. The agreement also requires 14 days’ notice for termination after the initial month of employment or payment by the terminating party of an equivalent amount of wages in lieu of notice.The agreement also contains confidentiality provisions and non-compete and non-solicitation provision for six months after termination. On June 1, 2007, Man Loong entered into an employment agreement with Ms. Li to serve as its Chief Financial Officer, Treasurer and Secretaryfor an annual salary of HK$338,000 (US$43,557).Ms Li was entitled to an extra month’s salaryafter completion of one year. The agreement also requires 14 days’ notice for termination after the initial month of employment or payment by the terminating party of an equivalent amount of wages in lieu of notice.The agreement also contains confidentiality provisions and non-compete and non-solicitation provision for six months after termination. 26 TABLE OF CONTENTS Outstanding Equity Awards at Fiscal Year End For the year ended March 31, 2013, no director or executive officer has received compensation from us pursuant to any compensatory or benefit plan. Director Compensation The following table sets forth information for the fiscal year ended March 31, 2013 regarding the compensation of Man Loong’s directors. Fees Earned Option Other Name Paid in Cash Awards Compensation Total Hak Yim Wong $ $
